Exhibit 10.9

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ATLAS TC HOLDINGS LLC

 

DATED AS OF FEBRUARY 14, 2020

 

THE LIMITED LIABILITY COMPANY INTERESTS IN ATLAS TC HOLDINGS LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES
LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE BEEN OR ARE
BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT
ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY
APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES
LAWS; (II) THE TERMS AND CONDITIONS OF THIS AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO
IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE LIMITED
LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN
COMPLIANCE WITH SUCH LAWS, THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE
MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 

Table of Contents

 

      Page         Article I DEFINITIONS   2 Section 1.1  Definitions   2
Section 1.2  Interpretive Provisions   27          Article II ORGANIZATION OF
THE LIMITED LIABILITY COMPANY   28 Section 2.1  Formation   28 Section 2.2 
Filing   28 Section 2.3  Name   28 Section 2.4  Registered Office: Registered
Agent   28 Section 2.5  Principal Place of Business   28 Section 2.6  Purpose:
Powers   28 Section 2.7  Term   29 Section 2.8  Intent   29          Article III
CLOSING TRANSACTIONS   29 Section 3.1  Purchase Agreement Transactions   29   
      Article IV OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS   29
Section 4.1  Authorized Units; General Provisions with Respect to Units   29
Section 4.2  Voting Rights   32 Section 4.3  Capital Contributions: Unit
Ownership   32 Section 4.4  Capital Accounts   33 Section 4.5  Other Matters 
 33 Section 4.6  Redemption of Common Units   33 Section 4.7  Representations
and Warranties of the Members   39 Section 4.8  Preferred Units   40         
Article V ALLOCATIONS OF PROFITS AND LOSSES   56 Section 5.1  Profits and
Losses   55 Section 5.2  Special Allocations   57 Section 5.3  Allocations for
Tax Purposes in General   60 Section 5.4  Other Allocation Rules   60         
Article VI DISTRIBUTIONS   61 Section 6.1  Distributions   61 Section 6.2 
Tax-Related Distributions   62 Section 6.3  Distribution Upon Withdrawal   62   
      Article VII MANAGEMENT   63 Section 7.1  Managing Member Rights; Fiduciary
Duties   63 Section 7.2  Officers   63 Section 7.3  Warranted Reliance by
Officers on Others   64 Section 7.4  Indemnification.   64

 



i 

 

 

Table of Contents (cont'd)

 

      Page         Section 7.5  Resignation or Termination of Managing Member 
 67 Section 7.6  No Inconsistent Obligations   67 Section 7.7  Reclassification
Events of PubCo   67 Section 7.8  Certain Costs and Expenses   67         
Article VIII ROLE OF MEMBERS   68 Section 8.1  Rights or Powers   68 Section
8.2  Voting   68 Section 8.3  Various Capacities   69 Section 8.4  Investment
Opportunities   69 Section 8.5  Use of Names   70          Article IX TRANSFERS
OF INTERESTS   70 Section 9.1  Restrictions on Transfer   70 Section 9.2  Notice
of Transfer   71 Section 9.3  Transferee Members   72 Section 9.4  Legend   72
         Article X ACCOUNTING   73 Section 10.1  Books of Account   73 Section
10.2  Tax Elections   73 Section 10.3  Tax Returns; Information   73 Section
10.4  Company Representative   73 Section 10.5  Withholding Tax Payments and
Obligations   74 Section 10.6  Tax Treatment of Cash Quarterly Preferred
Distributions   74          Article XI DISSOLUTION   75 Section 11.1 
Liquidating Events   75 Section 11.2  Bankruptcy   75 Section 11.3  Procedure 
 76 Section 11.4  Rights of Members   77 Section 11.5  Notices of Dissolution 
 77 Section 11.6  Reasonable Time for Winding Up   77 Section 11.7  No Deficit
Restoration   77          Article XII GENERAL   77 Section 12.1  Amendments;
Waivers   77 Section 12.2  Further Assurances   78 Section 12.3  Successors and
Assigns   78 Section 12.4  Entire Agreement   78 Section 12.5  Rights of Members
Independent   79 Section 12.6  Governing Law   79 Section 12.7  Jurisdiction and
Venue   79 Section 12.8  Headings   79 Section 12.9  Counterparts   79 Section
12.10  Notices   80 Section 12.11  Representation by Counsel; Interpretation 
 81 Section 12.12  Severability   81 Section 12.13  Expenses   82 Section 12.14 
Waiver of Jury Trial   82 Section 12.15  No Third Party Beneficiaries   82
Section 12.16  No Recourse   82

 



ii 

 

 



AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ATLAS TC HOLDINGS LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
supplemented or restated from time to time, this “Agreement”) of Atlas TC
Holdings LLC, a Delaware limited liability company (the “Company”), is entered
into as of February 14, 2020, by and among Atlas Technical Consultants, Inc., a
Delaware corporation (“PubCo”), and each other Person who is or at any time
becomes a Member (each, a “Party” and collectively, the “Parties”) in accordance
with the terms of this Agreement and the Act. Capitalized terms used herein and
not otherwise defined have the respective meanings set forth in Section 1.1.

RECITALS

 

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on July 30, 2019,
and was originally governed by the Limited Liability Company Agreement of the
Company, dated as of July 30, 2019 (the “Existing LLC Agreement”);

 

WHEREAS, prior to giving effect to the transactions contemplated by the Purchase
Agreement and the Subscription Agreement (each as defined below), the Company
was wholly owned by PubCo;

 

WHEREAS, on August 19, 2019, the Company, PubCo and Atlas Technical Consultants
Holdings LP, a Delaware limited partnership (“Atlas”) entered into that certain
Unit Purchase Agreement (as amended, modified or supplemented from time to time,
the “Purchase Agreement”), pursuant to which, among other things, Atlas
transferred 100% of the Interests in Atlas Intermediate Holdings LLC to Atlas TC
Buyer LLC, a wholly owned subsidiary of the Company (“Buyer”), in exchange for
$395,470,111.91, 23,902,989 shares of Class B Common Stock and 23,902,989 Common
Units;

 

WHEREAS, on February 14, 2020, the Company, and GSO COF III AIV-2 LP (“GSO”)
entered into that certain Subscription Agreement (as amended, modified or
supplemented from time to time, the “Subscription Agreement”), pursuant to
which, among other things, GSO agreed to contribute $141,840,000 to the Company
in exchange for 145,000 Preferred Units;

 

WHEREAS, as of the Effective Time, Atlas and PubCo are the sole Members of the
Company;

 

WHEREAS, the Members desire to amend and restate the Existing LLC Agreement as
of the Effective Time to reflect (a) the consummation of the transactions
contemplated by the Purchase Agreement and the Subscription Agreement, (b)
PubCo’s designation as the sole managing Member of the Company (in its capacity
as managing Member as applicable, the “Managing Member”), and (c) the rights and
obligations of the Members that are enumerated and agreed upon in the terms of
this Agreement effective as of the Effective Time;

 



1 

 

 

WHEREAS, each Common Unit (other than any Common Unit held by PubCo and its
wholly owned Subsidiaries) may be redeemed, at the election of the holder of
such Common Unit (together with the surrender and delivery by such holder of one
share of Class B Common Stock), for one share of Class A Common Stock in
accordance with the terms and conditions of this Agreement; and

 

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business (a “Pro
Forma Entity”) for any period, as the amount for such period of Consolidated
EBITDA of such Pro Forma Entity (determined as if references to the Company and
its Subsidiaries in the definition of “Consolidated EBITDA” were references to
such Pro Forma Entity and its Subsidiaries), all as determined on a consolidated
basis for such Pro Forma Entity.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

 

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

 

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:

 

(a) credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 

(b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

2 

 

 

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Affiliate” means, when used with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person in question. For
purposes of this Agreement, (i) no Member shall be deemed to be an Affiliate of
any other Member, (ii) no Member (other than the Managing Member) shall be
deemed to be an Affiliate of the Company or any Subsidiary of the Company and
(iii) other than for purposes of Sections 4.8(j), 7.4, 8.4 and 12.16 hereof, The
Blackstone Group Inc. and all private equity funds, portfolio companies,
parallel investment entities, and alternative investment entities owned,
managed, advised, sub-advised or controlled by The Blackstone Group Inc. (other
than GSO Capital Partners LP and all private equity funds, parallel investment
entities, and alternative investment entities owned, managed, advised,
sub-advised or controlled by GSO Capital Partners LP) shall not be considered or
otherwise deemed to be an “Affiliate” of GSO.

 

“Agreement” is defined in the preamble to this Agreement.

 

“All-In Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness and consistent with generally accepted financial practices, taking
into account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in a manner set forth in the proviso
below), any amendment to the relevant interest rate margins and interest rate
floors prior to the applicable date of determination, or similar devices and all
customary fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (a) the remaining weighted average life to
maturity of such Indebtedness and (b) the four years following the date of
incurrence thereof) payable generally to lenders or other institutions providing
such Indebtedness, but excluding any arrangement, syndication, commitment,
structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders or other holders of such
Indebtedness; provided that with respect to any Indebtedness that includes a
“LIBOR floor” or “Base Rate floor,” (i) to the extent that the LIBO rate or
alternate base rate (or the equivalent applicable terms) (without giving effect
to any floors in such definitions), as applicable, on the date that the All-In
Yield is being calculated is less than such floor, the amount of such difference
shall be deemed added to the interest rate margin for such Indebtedness for the
purpose of calculating the All-In Yield and (ii) to the extent that the LIBO
rate or alternate base rate (or the equivalent applicable terms) (without giving
effect to any floors in such definitions), as applicable, on the date that the
All-In Yield is being calculated is greater than such floor, then the floor
shall be disregarded in calculating the All-In Yield.

 

“Atlas” is defined in the recitals to this Agreement.

 

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Bipartisan Budget Act” means Title XI of the Bipartisan Budget Act of 2015, as
may be amended from time to time (or any corresponding provisions of succeeding
law), and any related provisions of law, including court decisions, regulations
and administrative guidance.

 

3 

 

 

“Board” means the board of directors of PubCo.

 

“Borrower” means Atlas Intermediate Holdings LLC and any successor entity
thereto.

 

“Business Day” means each day of the week except Saturdays, Sundays and days on
which banking institutions are authorized by law to close in New York, New York
or Houston, Texas.

 

“Business Opportunities Exempt Party” is defined in Section 8.4.

 

“Call Election Notice” is defined in Section 4.6(f).

 

“Call Right” is defined in Section 4.6(f).

 

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with Section 4.4.

 

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member. Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.

 

“Capitalized Leases” means all leases that have been, in accordance with GAAP as
in effect on December 31, 2018, recorded as capitalized leases; provided that
for all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability in accordance with
GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Borrower and its Subsidiaries.

 

“Cash Election” is defined in Section 4.6(a)(iv) and shall also include PubCo’s
election to purchase Common Units for cash pursuant to an exercise of its Call
Right set forth in Section 4.6(f).

 

“Cash Election Amount” means with respect to a particular Redemption for which a
Cash Election has been made, (i) if the Class A Common Stock trades on a
National Securities Exchange or automated or electronic quotation system, an
amount of cash equal to the product of (A) the number of shares of Class A
Common Stock that would have been received in such Redemption if a Cash Election
had not been made and (B) the average of the volume-weighted closing price for a
share of Class A Common Stock on the principal U.S. securities exchange or
automated or electronic quotation system, as applicable, on which the Class A
Common Stock trades, as reported by Bloomberg, L.P. or its successor, for each
of the ten consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Notice Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Common Stock; and (ii) if the
Class A Common Stock is not then traded on a U.S. securities exchange or
automated or electronic quotation system, as applicable, an amount of cash equal
to the product of (A) the number of shares of Class A Common Stock that would
have been received in such Redemption if a Cash Election had not been made and
(B) the Fair Market Value of one share of Class A Common Stock that would be
obtained in an arms-length transaction between an informed and willing buyer and
an informed and willing seller, neither of whom is under any compulsion to buy
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller.

 

4 

 

 

“Cash Election Notice” is defined in Section 4.6(a)(iv).

 

“Class A Common Stock” means, as applicable, (a) the Class A Common Stock, par
value $0.0001 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Common Stock or into which the Class A
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

 

“Class B Common Stock” means, as applicable, (a) the Class B Common Stock, par
value $0.0001 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Common Stock or into which the Class B
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

 

“Closing Date Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the date hereof as
determined in accordance with Code Section 704(b) and after giving effect to the
transactions contemplated by the Purchase Agreement and the Subscription
Agreement, the amount or deemed value of which is set forth on the books and
records of the Company.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Commitment Letter” means those certain commitment and fee letters dated August
12, 2019 delivered to PubCo by Macquarie Capital (USA) Inc., Macquarie Capital
Funding LLC and Natixis, New York Branch, each as amended on January 23, 2020.

 

“Common Unitholder” means a Member that holds Common Units.

 

“Common Units” means the common units of limited liability company interests
issued hereunder and shall also include any Equity Security of the Company
issued in respect of or in exchange for Common Units, whether by way of dividend
or other distribution, split, recapitalization, merger, rollup transaction,
consolidation, conversion or reorganization.

 

“Company” is defined in the preamble to this Agreement.

 

5 

 

 

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

 

“Company Representative” has the meaning assigned to the term “partnership
representative” in Section 6223 of the Code and any Treasury Regulations or
other administrative or judicial pronouncements promulgated thereunder.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a) without duplication and to the extent already deducted (and not added back
or excluded) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i) total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
Capitalized Leases that is treated as interest expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and, adjusted, to the extent included, to exclude any refunds or
similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program;

 

(ii) provision for taxes based on income, profits or capital, including federal,
provincial, territorial, foreign, state, local, franchise, excise, and similar
taxes and foreign withholding paid or accrued during such period (including in
respect of repatriated funds) including penalties and interest related to such
taxes or arising from any tax examinations (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto);

 

(iii) Non-Cash Charges;

 

(iv) extraordinary expenses, losses or charges (as defined in GAAP prior to the
effectiveness of FASB ASU 2015-01);

 

6 

 

 

(v) unusual or non-recurring expenses, losses or charges (including any unusual
or non-recurring operating expenses, losses or charges directly attributable to
the implementation of cost savings initiatives), severance, relocation costs,
integration and facilities’ opening costs and other business optimization
expenses and operating improvements (including related to new product
introductions), systems development and establishment costs, recruiting fees,
signing costs, retention or completion bonuses, transition costs, costs related
to closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
contract terminations and professional and consulting fees incurred in
connection with any of the foregoing;

 

(vi) restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and adjustments to existing reserves),
whether or not classified as restructuring expense on the consolidated financial
statements;

 

(vii) the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary;

 

(viii) (A) the amount of non-management board of directors fees, indemnities and
related expenses paid or accrued in such period to (or on behalf of) the Company
(or any direct or indirect parent thereof) and (B) the amount of expenses
relating to payments made to option holders of the Company or any of its direct
or indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted in the Loan
Documents (as defined in the Credit Agreement as in effect on the date hereof);

 

(ix) losses, expenses or charges (including all fees and expenses or charges
relating thereto) (A) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations (but if such operations are classified as discontinued due to the
fact that they are subject to an agreement to dispose of such operations, only
when and to the extent such operations are actually disposed of) and (B)
attributable to business dispositions or asset dispositions (other than in the
ordinary course of business), as reasonably determined in good faith by a
Financial Officer;

 

(x) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Securities, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

 

(xi) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period;

 

7 

 

 

(xii) any costs or expenses incurred by the Borrower or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are non-cash or otherwise funded with cash proceeds contributed to the
capital of the Company or Net Proceeds of an issuance of Equity Securities of
the Company, in each case, which have been contributed to the Borrower;

 

(xiii) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

 

(xiv) charges, losses, lost profits, expenses (including litigation expenses,
fee and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted
Acquisition or any other acquisition or Investment, Disposition or any Casualty
Event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one (1) year after the
related amount is first added to Consolidated EBITDA pursuant to this clause
(a)(xiv) (and if not so reimbursed within one (1) year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period);

 

(xv) expenses incurred during such period in connection with earn-out and other
deferred payments in connection with any acquisitions constituting an Investment
permitted under the Credit Agreement or herein, to the extent included in the
calculation of Consolidated Net Income as an accounting adjustment to the extent
that the actual amount payable or paid in respect of such earn-out or other
deferred payments exceeds the liability booked by the applicable Person
therefor; and

 

(xvi) to the extent that any of the expenses referred to in clause (ii) of the
last sentence of the definition of Consolidated Net Income would have been added
back to Consolidated EBITDA pursuant to any of the foregoing clauses of this
definition had such expenses been incurred directly by the Borrower, the amount
of such expenses; plus

 

(b)  without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any Specified
Transaction, any restructuring, cost saving initiative or other initiative
projected by the Borrower in good faith to be realized as a result of actions
either taken or with respect to which substantial steps have been taken or that
are expected to be taken, in each case on or prior to the date that is
twenty-four (24) months after the date hereof (in the case of the Transactions)
or such Specified Transaction or the implementation of such restructuring, cost
saving or other initiative, as the case may be (which cost savings, operating
expense reductions and synergies shall be added to Consolidated EBITDA until
fully realized and calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
the relevant period), net of the amount of actual benefits realized from such
actions; provided that (A) such cost savings, operating expense reductions and
synergies are reasonably identifiable and factually supportable and (B) no cost
savings, operating expense reductions or synergies shall be added pursuant to
this clause (b) to the extent duplicative of any expenses or charges relating to
such cost savings, operating expense reductions, other operating improvements or
synergies that are included in clauses (a)(v) and (a)(vi) above or in the
definitions of Pro Forma Adjustment and Pro Forma Basis (it being understood and
agreed that “run rate” shall mean the full recurring benefit that is associated
with any action taken); provided, however, the aggregate amounts increasing
Consolidated EBITDA pursuant to this clause (b) and the similar adjustments
pursuant to the definition of Pro Forma Adjustment and the proviso to the
definition of Pro Forma Basis shall not exceed 20% of Consolidated EBITDA for
the relevant period (calculated prior to giving effect to any such increase);
plus

 

8 

 

 

(c) without duplication, any other adjustments and add-backs reflected in the
calculation of Consolidated EBITDA in the Model (as defined in the Credit
Agreement as in effect on the date hereof) to the extent such adjustments
continue to be applicable during the period in which Consolidated EBITDA is
being calculated, in each case applied in good faith by the Borrower; less

 

(d) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i) extraordinary gains (as defined in GAAP prior to the effectiveness of FASB
ASU 2015-01) and unusual or non-recurring gains;

 

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period) and other
items of non-cash income;

 

(iii) gains or other income (A) from abandoned, closed, disposed or discontinued
operations and any gains or other income on disposal of abandoned, closed or
discontinued operations (but if such operations are classified as discontinued
due to the fact that they are subject to an agreement to dispose of such
operations, only when and to the extent such operations are actually disposed
of) and (B) attributable to business dispositions or asset dispositions (other
than in the ordinary course of business), as reasonably determined in good faith
by a Financial Officer;

 

(iv) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Securities, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

 

(v) any gain relating to amounts received in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income in such period;

 

9 

 

 

(vi) gains during period in connection with earn-outs and other deferred
payments in connection with any acquisitions constituting an Investment
permitted under the Credit Agreement or herein, to the extent included in the
calculation of Consolidated Net Income as an accounting adjustment to the extent
that the actual amount payable or paid in respect of such earn-outs or other
deferred payments is less than the liability booked by the applicable Person
therefor; and

 

(vii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any Non-Wholly Owned
Subsidiary; plus

 

(e) without duplication, any cash income from investments recorded using the
equity method of accounting or the cost method of accounting, to the extent not
included in arriving at Consolidated Net Income, except to the extent such
income was attributable to income that would be deducted pursuant to clause (d)
above if it were income of the Borrower or its Subsidiaries; minus

 

(f) without duplication, any losses from investments recorded using the equity
method of accounting or the cost method of accounting, to the extent not
deducted in arriving at Consolidated Net Income, except to the extent such loss
was attributable to losses that would be added back pursuant to clauses (a) and
(b) above if it were a loss of the Borrower or a Subsidiary; plus

 

(g) without duplication, an amount, with respect to investments recorded using
the equity method of accounting or the cost method of accounting, equal to the
amount attributable to each such investment that would be added to Consolidated
EBITDA pursuant to clauses (a) and (b) above if instead attributable to the
Borrower or a Subsidiary of the Borrower, pro-rated according to the Borrower’s
or its applicable Subsidiary’s percentage ownership in such investment; minus

 

(h) without duplication, an amount, with respect to investments recorded using
the equity method of accounting or the cost method of accounting, equal to the
amount attributable to each such investment that would be deducted from
Consolidated EBITDA pursuant to clause (c) above if instead attributable to the
Borrower or a Subsidiary of the Borrower, pro-rated according to the Borrower’s
or its applicable Subsidiary’s percentage ownership in such investment, in each
case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP; plus

 

(i) without duplication, the aggregate amount of credits received as a result of
treatment of cash rent payments pursuant to GAAP;

 

in each case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP; provided that:

 

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of assets or liabilities (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances),

 

10 

 

 

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Financial Accounting Standards Codification No.
815—Derivatives and Hedging,

 

(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, to the extent not included in Consolidated Net Income, the
Acquired EBITDA of any Person, property, business or asset or attributable to
any Person, property, business or asset acquired by the Borrower or any
Subsidiary during such period to the extent not subsequently sold, transferred
or otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to the
Transactions or pursuant to a transaction consummated prior to the date hereof,
and not subsequently so disposed of, an “Acquired Entity or Business”), in each
case based on the Acquired EBITDA of such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical Pro Forma Basis;

 

(IV) there shall be, to the extent included in Consolidated Net Income, excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred or otherwise disposed of,
closed or classified as discontinued operations in accordance with GAAP (other
than (x) if so classified on the basis that it is being held for sale unless
such sale has actually occurred during such period and (y) for periods prior to
the applicable sale, transfer or other disposition) by the Borrower or any
Subsidiary during such period (each such Person, property, business or asset so
sold, transferred or otherwise disposed of, closed or classified, a “Sold Entity
or Business”), in each case based on the Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closure or classification) determined on a
historical Pro Forma Basis; and

 

(V) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to the
Transactions or any Permitted Acquisition (or other similar Investment permitted
hereunder).

 

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal (a)
$12,984,000 for the fiscal quarter ended March 31, 2019, (b) $19,506,000 for the
fiscal quarter ended June 30, 2019, (c) $22,134,000 for the fiscal quarter ended
September 30, 2019 and (d) $18,282,000 for the fiscal quarter ended December 31,
2019 (it being understood that such amounts are subject to adjustments, as and
to the extent otherwise contemplated in the Credit Agreement or herein, in
connection with any Pro Forma Adjustment or any calculation on a Pro Forma Basis
(other than as a result of the Long Engineering Acquisition if consummated
within ten (10) Business Days after the date hereof)); provided that (x) such
amounts of Consolidated EBITDA for any such fiscal quarter shall be adjusted to
include, without duplication, any cost savings that would otherwise be included
pursuant to clause (b) of this definition (other than as a result of the
Transactions or the Long Engineering Acquisition if consummated within ten (10)
Business Days after the date hereof) and (y) in the event that the Long
Engineering Acquisition has not been consummated within ten (10) Business Days
after the date hereof, the above referenced amounts in preceding clauses (a),
(b), (c) and (d) shall be $12,141,000, $18,538,000, $20,924,000 and $17,703,000,
respectively.

 

11 

 

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, excluding (to the extent otherwise included therein),
without duplication,

 

(a) the cumulative effect of a change in accounting principles during such
period,

 

(b) any Transaction Costs incurred during such period,

 

(c) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including any such transaction consummated prior to
the date hereof and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

 

(d) any income (loss) (and all fees and expenses or charges relating thereto)
for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments,

 

(e) accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition or other similar Investment not
prohibited under the Credit Agreement or herein in accordance with GAAP
(including any adjustment of estimated payouts on earn-outs) or changes as a
result of the adoption or modification of accounting policies during such
period,

 

(f) stock-based award compensation expenses,

 

(g) any income (loss) attributable to deferred compensation plans or trusts,

 

(h) any income (loss) from Investments recorded using the equity method,

 

(i) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration,

 

12 

 

 

(j) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,
and

 

(k) the net income of any Person that is not a Subsidiary of the Borrower or
that is accounted for by the equity method of accounting, shall be included only
to the extent of the amount of dividends or distributions paid in cash (or to
the extent converted into cash) to the Borrower or a Subsidiary thereof in
respect of such period.

 

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including
applying acquisition method accounting to inventory, property and equipment,
loans and leases, software and other intangible assets and deferred revenue
(including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Subsidiaries),
as a result of the Transactions, any acquisition or Investment consummated prior
to the date hereof and any Permitted Acquisitions (or other Investment not
prohibited hereunder) or the amortization or write-off of any amounts thereof.

 

In addition, (i) to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received in cash
from business interruption insurance and (ii) Consolidated Net Income shall be
reduced (to the extent not already reduced hereby) by the amount of payments to
or on behalf of the Company or any direct or indirect parent thereof pursuant to
Section 6.07(a)(vi) of the Credit Agreement as in effect on the date hereof
(other than sub-clauses (D) and (G) thereof) or Section 6.04(l) of the Credit
Agreement as in effect on the date hereof in lieu thereof, in each case, to the
extent that such amounts otherwise would have reduced Consolidated Net Income if
such amounts were a direct expense of the Borrower.

 

“Consolidated Total Indebtedness” means, as of any date of determination, (a)
the aggregate amount of Indebtedness of the Company and its Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of the acquisition method accounting in connection with the
Transactions or any Permitted Acquisition (or other similar Investment not
prohibited hereunder)) consisting only of Indebtedness for borrowed money, drawn
but unreimbursed obligations under letters of credit or similar instruments,
obligations in respect of Capitalized Leases, purchase money Indebtedness, debt
obligations evidenced by bonds, promissory notes, debentures, indentures, credit
agreements or similar instruments and any guarantees of the foregoing minus (b)
the aggregate amount of cash and Permitted Investments (in each case, free and
clear of all Liens, other than Liens permitted pursuant to Section 6.02 of the
Credit Agreement as in effect on the date hereof), excluding cash and Permitted
Investments (as defined in the Credit Agreement as in effect on the date hereof)
(x) that are listed as “restricted” on the consolidated balance sheet of the
Company and its Subsidiaries as of such date unless “restricted” solely in favor
of the Credit Agreement and in respect of other secured Indebtedness subject to
the terms of an Intercreditor Agreement (as defined in the Credit Agreement as
in effect on the date hereof) or (y) representing $10,500,000 of proceeds of
Initial Terms Loans that are deposited and maintained in the segregated
restricted account of the Borrower referred to in Section 5.10 of the Credit
Agreement as in effect on the date hereof.

 

13 

 

 

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

 

“control” means the possession, directly or indirectly, through one or more
intermediaries, of the following: (a) in the case of a corporation, more than
50% of the outstanding voting securities thereof, (b) in the case of a limited
liability company, partnership, limited partnership or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), (c) in the case of a trust or estate, more than 50% of the
beneficial interest therein, (d) in the case of any other entity, more than 50%
of the economic or beneficial interest therein or (e) in the case of any entity,
the power or authority, through ownership of voting securities, by contract or
otherwise, to direct the management, activities or policies of the entity.

 

“Credit Agreement” means the Credit Agreement, dated as of February 14, 2020,
among the Company, Buyer, as the initial borrower, the Borrower, as the new
borrower, the lenders and issuing banks thereto from time to time, and Macquarie
Capital Funding, LLC, as administrative agent and as collateral agent, as
amended, amended and restated, supplemented, extended, restructured or otherwise
modified from time to time, together with any credit agreement, loan agreement,
note agreement or similar document replacing or refinancing such Credit
Agreement.

 

“Credit Agreement Flex Rights” means the “First Lien Flex Provisions” provided
for in the Commitment Letter as in effect on the date hereof.

 

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

 

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other taxable period,
except that (a) with respect to any such property the Gross Asset Value of which
differs from its Adjusted Basis for U.S. federal income tax purposes and which
difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulations Section 1.704-3(d), Depreciation for such Fiscal Year or
other taxable period shall be the amount of book basis recovered for such Fiscal
Year or other taxable period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property the Gross
Asset Value of which differs from its Adjusted Basis for U.S. federal income tax
purposes at the beginning of such Fiscal Year or other taxable period.
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year or other taxable period bears to
such beginning Adjusted Basis; provided, however, that if the Adjusted Basis for
U.S. federal income tax purposes of an asset at the beginning of such Fiscal
Year or other taxable period is zero, Depreciation with respect to such asset
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Managing Member.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

 

14 

 

 

“Discount” is defined in Section 4.6(b)(ii).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period through (but not after) the date of such disposition or designation, the
amount for such period of Consolidated EBITDA of such Sold Entity or Business
(determined as if references to the Company and its Subsidiaries in the
definition of the term “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such Sold Entity or Business and
its Subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business.

 

“Disqualified Transferee” means (i) those Persons identified by the Company to
the Preferred Unitholders in writing prior to the date hereof as being a
“Disqualified Transferee” and (ii) those Persons identified by the Company to
any Preferred Unitholder in writing as competitors of PubCo, the Borrower, the
Company or their respective Subsidiaries, which designation shall become
effective as to such Preferred Unitholder three (3) Business Days after delivery
of each such written designation to such Preferred Unitholder, but which shall
not apply retroactively to disqualify any Persons that have previously acquired
Preferred Units; provided that the term “Disqualified Transferee” shall exclude
any Person that the Company shall have designated as no longer being a
“Disqualified Transferee” by written notice delivered to the Preferred
Unitholders from time to time. Such list of Disqualified Transferees shall be
available for inspection upon request by any Preferred Unitholder.

 

“Effective Time” means 12:01 a.m. Central Standard Time on the date hereof.

 

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

 

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Existing LLC Agreement” is defined in the recitals to this Agreement.

 

“Fair Market Value” means the fair market value of any property as determined in
Good Faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

“Final Company Redemption Notice” is defined in Section 4.8(e)(iii).

 

15 

 

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of the Company, the Managing Member
or PubCo.

 

“Fiscal Year” means the fiscal year of the Company, which shall end on December
31 of each calendar year unless, for U.S. federal income tax purposes, another
fiscal year is required. The Company shall have the same fiscal year for U.S.
federal income tax purposes and for accounting purposes.

 

“GAAP” means U.S. generally accepted accounting principles at the time.

 

“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

 

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes, except as follows:

 

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

(b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an Interest (or additional Interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company; (ii) the grant of an Interest (other than a de minimis Interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a member capacity, or by a new Member acting in
a member capacity or in anticipation of becoming a Member of the Company; (iii)
the distribution by the Company to a Member of more than a de minimis amount of
Company assets as consideration for an Interest in the Company; (iv) the
liquidation of the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g)(1); (v) the acquisition of an Interest in the Company by
any new or existing Member upon the exercise of a noncompensatory option in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or (vi) any
other event to the extent determined by the Managing Member to be permitted and
necessary or appropriate to properly reflect Gross Asset Values in accordance
with the standards set forth in Treasury Regulations Section
1.704-1(b)(2)(iv)(g); provided, however, that adjustments pursuant to clauses
(i), (ii), (iii) and (v) above shall be made only if the Managing Member
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in this paragraph (b)(i) through (b)(vi), the Company shall adjust the
Gross Asset Values of its properties in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

16 

 

 

(c) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross Fair Market Value of such asset on the date of
such distribution;

 

(d) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (f) in the
definition of “Profits” or “Losses” below or Section 5.2(j); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Managing Member determines that an adjustment
pursuant to subsection (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d); and

 

(e) if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subsections (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses and other items allocated pursuant to Article V.

 

“GSO” is defined in the recitals to this Agreement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after being due and payable and
(z) expenses accrued in the ordinary course of business), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (as defined
in the Credit Agreement as in effect on the date hereof) on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees (as defined in the Credit Agreement as in
effect on the date hereof) by such Person of Indebtedness of others, (g) all
Capital Lease Obligations (as defined in the Credit Agreement as in effect on
the date hereof) of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty (or similar instruments) and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that the
term “Indebtedness” shall not include (i) deferred or prepaid revenue,
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty, indemnity or other unperformed obligations of the
seller, (iii) any obligations attributable to the exercise of appraisal rights
and the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (iv) Indebtedness of any Person that is a
direct or indirect parent of the Company appearing on the balance sheet of the
Company or the Borrower, or solely by reason of push down accounting under GAAP,
in each case, so long as none of the Company, the Borrower or any Subsidiary
thereof shall have any liability in respect of any such Indebtedness, (v) any
non-compete or consulting obligations incurred in connection with a Permitted
Acquisition (as defined in the Credit Agreement as in effect on the date hereof)
or similar investment, (vi) any reimbursement obligations under pre-paid
contracts entered into with clients in the ordinary course of business and
(vii) for the avoidance of doubt, any Qualified Equity Interests (as defined in
the Credit Agreement as in effect on the date hereof) issued by the Company or
the Borrower. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person for purposes of clause (e)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith. The amount of any Indebtedness that is
issued at a discount to its initial principal amount shall be calculated based
on the initial stated principal amount thereof without giving effect to such
discount.

 

17 

 

 

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

 

“Liquidating Event” is defined in Section 11.1.

“Long Engineering Acquisition” means the acquisition by the Borrower or a
Subsidiary thereof of all of the outstanding Equity Securities of Long
Engineering, Inc. pursuant to the terms and conditions of the Equity Purchase
Agreement, dated as of November 20, 2019, by and among Atlas Technical
Consultants, LLC, Long Engineering, Inc., Long Eng Holdings, Inc. and the other
parties thereto.

 

“Management Investors” means the members of the Board, officers and employees of
the Company, the Borrower and/or their respective Subsidiaries who are (directly
or indirectly through one or more investment vehicles) investors in the Company
(or any direct or indirect parent thereof).

 

“Managing Member” is defined in the recitals to this Agreement.

 

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations, in each case, of the Company and
its Subsidiaries (taken as a whole).

 

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.

 

18 

 

 

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).

 

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets and
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of acquisition method accounting,
(e) depreciation and amortization (including, without limitation, as they relate
to acquisition accounting, amortization of deferred financing fees or costs,
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses related to pension and other
post-employment benefits) and (f) other non-cash charges (including non-cash
charges related to deferred rent) (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA in such future period, and excluding
amortization of a prepaid cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Nonrecourse Deductions” has the meaning assigned to that term in Treasury
Regulations Section 1.704-2(b).

 

“Nonrecourse Liability” is defined in Treasury Regulations Section
1.704-2(b)(3).

 

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2 and listed on Exhibit B
attached hereto.

 

19 

 

 

“Partial Accrual Election” is defined in Section 4.8(b)(ii).

 

“Permitted Acquisition” has the meaning ascribed to such term in the Credit
Agreement as in effect on the date hereof.

 

“Permitted Holders” means (a) the Management Investors and (c) Bernhard Capital
Partners Management LP and its controlled investment Affiliates (other than any
portfolio companies); provided that, for purposes of the definition of Preferred
Change of Control, any voting Equity Securities held by the Management Investors
in the Company or any direct or direct parent company thereof in excess of 20%
of the aggregate voting Equity Securities in the Company or any direct or
indirect parent company thereof shall be disregarded for purposes of determining
the respective thresholds in the definition of Preferred Change of Control.

 

“Permitted Indebtedness” means any (A) Indebtedness permitted under clauses
(ii)1, (iii), (iv), (v), (vi), (x), (xi), (xiii), (xvii), (xviii), (xxiv),
(xxv), (xxvi), (xxvii), (xxviii) and (xxix) of Section 6.01(a) of the Credit
Agreement as in effect on the date hereof; provided, that to the extent any such
clause contains a dollar amount limitation or a percentage limitation such
limitation shall be deemed to be increased by 20% for purposes of the amount or
percentage that is permitted hereunder (for example, a dollar limitation of $100
and a percentage limitation of 20% would be increased to $120 and 24% for
purposes of determining the applicable limitation under this Agreement), (B) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and is not paid after being due and
payable and (C) Indebtedness consisting of indemnification obligations,
obligations in respect of purchase price adjustments, incentive non-competes or
other similar arrangements (but excluding non-contingent deferred purchase price
consideration) incurred or assumed in connection with any Permitted Acquisition
(as defined in the Credit Agreement as in effect on the date hereof), any other
similar investment or any Disposition in an amount not to exceed in any Fiscal
Year the greater of $7,000,000 and 10.00% of Consolidated EBITDA for the most
recently ended Test Period; provided, that any such obligations shall only count
for purposes of calculating such amount and percentage to the extent such
obligation becomes a liability on the balance sheet of the Company or any of its
Subsidiaries in accordance with GAAP. Notwithstanding the foregoing, Permitted
Indebtedness shall not include: (1) with respect to any Permitted Indebtedness
incurred in reliance on clause (xiii) of Section 6.01(a) of the Credit Agreement
as in effect on the date hereof, Indebtedness in excess of the greater of
$5,000,000 and 7.50% of Consolidated EBITDA for the most recently ended Test
Period as of such time; (2) with respect to any Permitted Indebtedness incurred
in reliance on clause (xxvii) of Section 6.01(a) of the Credit Agreement as in
effect on the date hereof, Indebtedness in excess of the amounts permitted under
Section 4.8(c)(ix) of this Agreement; (3) with respect to any Permitted
Indebtedness incurred in reliance on clause (xxviii) of Section 6.01(a) of the
Credit Agreement as in effect on the date hereof, Indebtedness in excess of that
permitted under Section 6.05(f) of the Credit Agreement as in effect on the date
hereof; and (4) with respect to any Permitted Indebtedness incurred in reliance
on clause (xxix) of Section 6.01(a) of the Credit Agreement as in effect on the
date hereof, any such premiums, interest, fees, expenses, charges and additional
or contingent interest on such obligations unless it would be reasonable and
customary to impose on such obligations in the ordinary course of business.

 



 

1 NTD: Subject to review ofschedule.

 

20 

 

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.

 

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

 

“Preferred Change of Control” means (a) the failure of the Company to directly
own all of the Equity Securities of the Borrower, (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group, other than the Permitted Holders (directly or indirectly, including
through one or more holding companies), of Equity Securities representing 35% or
more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Securities in the Company, or (c) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group, other than the Permitted Holders (directly or indirectly, including
through one or more holding companies), of Equity Securities representing 35% or
more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Securities in PubCo. For purposes of this definition, (i)
“beneficial ownership” shall be as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act and (ii) the phrase “Person or group” is within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or “group” and its subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan.
For the avoidance of doubt, any of the foregoing terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement
as in effect on the date hereof.

 

“Preferred Distribution Amount” means, with respect to any Quarter ending on or
after March 31, 2020, an amount per Preferred Unit equal to the Preferred
Liquidation Preference, multiplied by the Preferred Distribution Rate per annum
(calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed) for such Quarter; provided, however, for purposes of
determining the Preferred Distribution Amount for the Quarter ending March 31,
2020, such Quarter shall be deemed to commence on the date hereof and end on,
and include, March 31, 2020 but calculated on the basis of a 366-day year as set
forth above.

 

“Preferred Distribution Payment Date” is defined in Section 4.8(b)(i).

 

21 

 

 

“Preferred Distribution Rate” means 11.25% per annum, as may be adjusted as set
forth in Section 4.8(b)(ii).

 

“Preferred Liquidation Preference” means, as of any date of determination, with
respect to each Preferred Unit an amount equal to $1,000 plus any accrued and
unpaid amounts added thereto as a result of a Partial Accrual Election made in
accordance with Section 4.8(b)(ii).

 

“Preferred Partial Period Distributions” means, with respect to a redemption of
a Preferred Unit, an amount equal to the Preferred Distribution Amount
multiplied by a fraction, the numerator of which is the number of days elapsed
in the Quarter in which such redemption occurs and the denominator of which is
the actual number of days in such Quarter.

 

“Preferred Quarterly Distribution” is defined in Section 4.8(b)(i).

 

“Preferred Redemption Date” is defined in Section 4.8(d)(ii).

 

“Preferred Redemption Price” means an amount per Preferred Unit equal to:

 

(i) if such Preferred Unit is redeemed on or prior to February 13, 2022, the sum
of (A) the present values at such Preferred Redemption Date of (I) 3.00% of the
sum of such Unit’s Preferred Liquidation Preference plus the Preferred Partial
Period Distributions and (II) each scheduled payment of distributions to be made
on such Preferred Unit on or after such Preferred Redemption Date through (and
including) the date that is two years after the date hereof (assuming for
purposes of this clause (II) that a Partial Accrual Election is made in respect
of any Preferred Quarterly Distributions that begin at any time after the
applicable Preferred Redemption Date and prior to the date that is two years
from the date hereof, for proportionately the same number of Preferred Quarterly
Distributions and in the same pattern as the number and pattern of Preferred
Quarterly Distributions for which a Partial Accrual Election was made in respect
of Preferred Quarterly Distributions that begin any time on or after the date
hereof and on or prior to the applicable Preferred Redemption Date), in each
case, discounted to the Preferred Redemption Date on a quarterly basis
(calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed) at the Treasury Rate as of such Preferred Redemption
Date plus 50 basis points, plus (B) such Unit’s Preferred Liquidation Preference
plus (C) the Preferred Partial Period Distributions;

 

(ii) if such Preferred Unit is redeemed on or after February 14, 2022 and prior
to February 13, 2023, the product of (a) the sum of (I) such Unit’s Preferred
Liquidation Preference plus (II) the Preferred Partial Period Distributions
multiplied by (b) 1.03; and

 

(iii) if such Preferred Unit is redeemed on or after February 13, 2023, the
Preferred Liquidation Preference plus the Preferred Partial Period
Distributions.

 

“Preferred Required Unitholders” means the Preferred Unitholders holding at
least a majority of the outstanding Preferred Units in the aggregate.

 

“Preferred Unitholder” means a Member that holds Preferred Units.

 

“Preferred Unitholder Redemption Notice” is defined in Section 4.8(e)(ii).

 

“Preferred Unitholder Redemption Right” is defined in Section 4.8(e)(i).

 

“Preferred Units” is defined in Section 4.8.

 

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

 

22 

 



 

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clauses (III) and (IV) to the
proviso of the definition of Consolidated EBITDA.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms hereof or of the Credit Agreement as in effect on the date
hereof to be made on a Pro Forma Basis, that (a) to the extent applicable, the
Pro Forma Adjustment shall have been made and (b) all Specified Transactions and
the following transactions in connection therewith that have been made during
the applicable period of measurement or subsequent to such period and prior to
or simultaneously with the event for which the calculation is made shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test, financial ratio or covenant: (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (A) in the case of a Disposition of all
or substantially all Equity Securities in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded and (B) in the case of a Permitted
Acquisition or investment described in the definition of “Specified
Transaction,” shall be included, (ii) any retirement of Indebtedness, and (iii)
any Indebtedness incurred or assumed by the Borrower or any of its Subsidiaries
in connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination and
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period; provided that, without limiting the
application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with (and subject to
any limitations set forth in) the definition of Consolidated EBITDA (including,
without limitation, the provisos in clause (b) of the definition thereof) and
give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Company, the Borrower or any of its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment, provided further that all pro forma adjustments made pursuant to
this definition (including the Pro Forma Adjustment) with respect to the
Transactions shall be consistent in character and amount with the adjustments
reflected in the Pro Forma Financial Statements (as defined in the Credit
Agreement as in effect on the date hereof).

 

“Proceeding” is defined in Section 7.4(a).

 

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

(a) any income or gain of the Company that is exempt from U.S. federal income
tax and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

23 

 

 

(b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

(c) in the event the Gross Asset Value of any Company asset is adjusted pursuant
to subsection (b) or (c) of the definition of Gross Asset Value above, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 

(d) gain or loss resulting from any disposition of Company assets with respect
to which gain or loss is recognized for U.S. federal income tax purposes shall
be computed with reference to the Gross Asset Value of the asset disposed of
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;

 

(e) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation;

 

(f) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or an item of
loss (if the adjustment decreases such basis) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses; and

 

(g) any items of income, gain, loss or deduction which are specifically
allocated pursuant to the provisions of Section 5.2 shall not be taken into
account in computing Profits or Losses for any taxable year, but such items
available to be specially allocated pursuant to Section 5.2 will be determined
by applying rules analogous to those set forth in subparagraphs (a) through (f)
above.

 

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

 

“PubCo” is defined in the preamble to this Agreement.

 

“PubCo Common Stock” means all classes and series of common stock of PubCo,
including the Class A Common Stock and the Class B Common Stock.

 

“Purchase Agreement” is defined in the recitals to this Agreement.

 

“Quarter” means a fiscal quarter of the Company.

 

24 

 

 

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination or any transaction subject to Section
4.1(g)), (b) any merger, consolidation or other combination involving PubCo or
(c) any sale, conveyance, lease, or other disposal of all or substantially all
the properties and assets of PubCo to any other Person, in each of clauses (a),
(b) or (c), as a result of which holders of PubCo Common Stock shall be entitled
to receive cash, securities or other property in exchange for their shares of
PubCo Common Stock.

 

“Record Date” means the date established by the Managing Member or otherwise in
accordance with this Agreement for determining the identity of the Preferred
Unitholders entitled to receive any distribution.

 

“Redeeming Member” is defined in Section 4.6(a)(i).

 

“Redemption” is defined in Section 4.6(a)(i).

 

“Redemption Date” means (a) the later of (i) the date that is five Business Days
after the Redemption Notice Date and (ii) if the Company or PubCo has made a
valid Cash Election with respect to the relevant Redemption, the first Business
Day on which the Company or PubCo has available funds to pay the Cash Election
Amount, which in no event shall be more than ten Business Days after the
Redemption Notice Date, or (b) such later date (i) specified in the Redemption
Notice or (ii) on which a contingency described in Section 4.6(a)(ii)(C) that is
specified in the Redemption Notice is satisfied.

 

“Redemption Notice” is defined in Section 4.6(a)(ii).

 

“Redemption Notice Date” is defined in Section 4.6(a)(ii).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among PubCo and the other parties thereto
(together with any other parties that become a party thereto from time to time
upon execution of a joinder in accordance with the terms thereof by any
successor or assign to any party to such Agreement).

 

“Regulatory Allocations” is defined in Section 5.2(k).

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Securities in the
Company, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Securities in the Company, the Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Securities in the Company, the Borrower or any Subsidiary and (ii) any payment
of any fee or similar amount to any holder of Equity Securities of the Company,
the Borrower or any Subsidiary in its capacity as such in connection with any
amendment, modification, waiver, consent or similar action on, or with respect
to, any such Equity Securities or any documentation governing the same.

 

“Retraction Notice” is defined in Section 4.6(b)(i).

 

25 

 

 

“Revolving Commitment” shall have the meaning ascribed to such term in the
Credit Agreement as in effect on the date hereof.

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

 

“Specified Transaction” means, with respect to any period, any investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms hereof or of the Loan Documents (as defined in the Credit Agreement as
in effect on the date hereof) requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

“Subscription Agreement” is defined in the recitals to this Agreement.

 

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

 

“Tax Distribution Date” means any date that is two Business Days prior to (a)
the date on which estimated federal income tax payments are required to be made
by calendar year corporate taxpayers and (b) the due date for federal income tax
returns of corporate calendar year taxpayers (without regard to extensions).

 

“Test Period” means, at any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered (or were required to have been
delivered) pursuant to the Credit Agreement as in effect on the date hereof;
provided that for any date of determination before the delivery of the first
financial statements pursuant to the Credit Agreement, the Test Period shall be
the period of four (4) consecutive fiscal quarters of the Borrower ended as of
December 31, 2019.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Total Indebtedness as of such date to (b)
Consolidated EBITDA for the most recently completed Test Period.

 

“Trading Day” means a day on which the Nasdaq Global Market or such other
principal United States securities exchange on which the Class A Common Stock is
listed or admitted to trading and is open for the transaction of business
(unless such trading shall have been suspended for the entire day).

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Company, the Borrower or any Subsidiary in connection with the Transactions.

 

“Transactions” has the meaning ascribed to such term in the Credit Agreement as
in effect on the date hereof.

 

26 

 

 

“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.

 

“Transfer Agent” is defined in Section 4.6(a)(iii).

 

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 that has become publicly available at least two
Business Days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from the redemption date to February 13, 2022; provided,
however, that if the period from the redemption date to February 13, 2022 is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

 

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.

 

“Units” means the Common Units, Preferred Units and any other Equity Security of
the Company.

 

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

(a) the terms defined in Section 1.1 are applicable to the singular as well as
the plural forms of such terms;

 

(b) all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 

(c) all references to currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars and all payments hereunder shall be made
in United States dollars;

 

(d) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

27 

 

 

(e) whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

(f) “or” is not exclusive;

 

(g) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 

(h) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

Article II
ORGANIZATION OF THE LIMITED LIABILITY COMPANY

 

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

 

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the operation of a limited liability
company in all states and counties where the Company may conduct its business.

 

Section 2.3 Name. The name of the Company is “Atlas TC Holdings LLC” and all
business of the Company shall be conducted in such name or, in the discretion of
the Managing Member, under any other name.

 

Section 2.4 Registered Office: Registered Agent. The location of the registered
office of the Company in the State of Delaware is Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801, or at such other place as the
Managing Member from time to time may select. The name and address for service
of process on the Company in the State of Delaware is The Corporation Trust
Company, 1209 Orange Street, New Castle County, Wilmington, Delaware 19801, or
such other qualified Person as the Managing Member may designate from time to
time and its business address.

 

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

 

Section 2.6 Purpose: Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

 

28 

 

 

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

 

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for U.S. federal
and applicable state and local income tax purposes. Neither the Company nor any
Member shall take any action inconsistent with the express intent of the parties
hereto as set forth in this Section 2.8.

 

Article III
CLOSING TRANSACTIONS

 

Section 3.1 Purchase Agreement Transactions.

 

(a) Pursuant to the terms of the Purchase Agreement, at the Effective Time,
Atlas transferred 100% of the Interests of the Company to Buyer in exchange for
$395,470,111.91, 23,902,989 shares of Class B Common Stock and 23,902,989 Common
Units. The total number of Common Units and shares of Class B Common Stock held
by Atlas and PubCo immediately following the consummation of the transactions
contemplated by this Section 3.1 is set forth on Exhibit A hereto.

(b) PubCo shall take all actions necessary to cause the stock records of the
Class B Common Stock to be held on the books and records of the Transfer Agent.

 

Article IV
OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 4.1 Authorized Units; General Provisions with Respect to Units.

 

(a) Subject to the provisions of this Agreement, the Company shall be authorized
to issue from time to time such number of Common Units, Preferred Units and such
other Equity Securities as the Managing Member shall determine in accordance
with Section 4.3. Each authorized Unit may be issued pursuant to such agreements
as the Managing Member shall approve, including pursuant to options and
warrants. The Company may reissue any Units that have been repurchased or
acquired by the Company; provided, that any such issuance, and the admission of
any Person as a Member in connection therewith, is otherwise made in accordance
with the provisions of this Agreement.

 

(b) Each outstanding Common Unit shall be identical (except as provided in
Section 4.3).

 

(c) Initially, the Units will be uncertificated. If the Managing Member
determines that it is in the interest of the Company to issue certificates
representing the Units, certificates will be issued and the Units will be
represented by those certificates, and this Agreement shall be amended as the
Managing Member shall determine necessary or desirable to reflect the issuance
of certificated Units for purposes of the Uniform Commercial Code. Nothing
contained in this Section 4.1(c) shall be deemed to authorize or permit any
Member to Transfer its Units except as otherwise permitted under this Agreement.

 

29 

 

 

(d) The total number and type of Units issued and outstanding and held by the
Members is set forth on Exhibit A (as amended from time to time in accordance
with the terms of this Agreement) as of the date set forth therein.

 

(e) If, at any time after the Effective Time, PubCo issues a share of its Class
A Common Stock or any other Equity Security of PubCo (other than shares of Class
B Common Stock), (i) the Company shall concurrently issue to PubCo one Common
Unit (if PubCo issues a share of Class A Common Stock), or such other Equity
Security of the Company (if PubCo issues Equity Securities other than Class A
Common Stock) corresponding to the Equity Securities issued by PubCo, and with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of PubCo to be issued and (ii) PubCo shall concurrently
contribute to the Company the net proceeds or other property received by PubCo,
if any, for such share of Class A Common Stock or other Equity Security;
provided, however, that if PubCo issues any shares of Class A Common Stock in
order to acquire or fund the acquisition from a Member (other than PubCo) of a
number of Common Units (and shares of Class B Common Stock) equal to the number
of shares of Class A Common Stock so issued, then the Company shall not issue
any new Common Units in connection therewith and, where such shares of Class A
Common Stock have been issued for cash to fund an acquisition, PubCo shall not
be required to transfer such net proceeds to the Company, and such net proceeds
shall instead be transferred to such Member as consideration for such
acquisition. Notwithstanding the foregoing, this Section 4.1(e) shall not apply
to the issuance and distribution to holders of shares of PubCo Common Stock of
rights to purchase Equity Securities of PubCo under a “poison pill” or similar
shareholders rights plan (and upon any redemption of Common Units for Class A
Common Stock, such Class A Common Stock will be issued together with a
corresponding right under such plan), or to the issuance under PubCo’s employee
benefit plans of any warrants, options, stock appreciation right, restricted
stock, restricted stock units, performance-based award or other rights to
acquire Equity Securities of PubCo or rights or property that may be converted
into or settled in Equity Securities of PubCo, but shall in each of the
foregoing cases apply to the issuance of Equity Securities of PubCo in
connection with the exercise or settlement of such rights, warrants, options,
stock appreciation right, restricted stock, restricted stock units,
performance-based award or other rights or property. Except pursuant to Section
4.6, (x) the Company may not issue any additional Units to PubCo or any of its
Subsidiaries unless substantially simultaneously therewith PubCo or such
Subsidiary issues or sells an equal number of newly-issued shares of Class A
Common Stock to another Person and contributes the net proceeds therefrom to the
Company, and (y) the Company may not issue any other Equity Securities of the
Company to PubCo or any of its Subsidiaries unless substantially simultaneously
PubCo or such Subsidiary issues or sells, to another Person, an equal number of
newly-issued shares of a new class or series of Equity Securities of PubCo or
such Subsidiary with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of the Company and contributes the net
proceeds therefrom to the Company. If at any time PubCo or any of its
Subsidiaries (other than the Company and its Subsidiaries) issues Debt
Securities, PubCo or such Subsidiary shall transfer to the Company (in a manner
to be determined by the Managing Member in its reasonable discretion) the
proceeds received by PubCo or such Subsidiary, as applicable, in exchange for
such Debt Securities in a manner that directly or indirectly burdens the Company
with the repayment of the Debt Securities. In the event any Equity Security
outstanding at PubCo is exercised or otherwise converted and, as a result, any
shares of Class A Common Stock or other Equity Securities of PubCo are issued,
(i) the corresponding Equity Security outstanding at the Company shall be
similarly exercised or otherwise converted, as applicable, and an equivalent
number of Units or other Equity Securities of the Company shall be issued to
PubCo as contemplated by the first sentence of this Section 4.1(e), and (ii)
PubCo shall concurrently contribute to the Company the net proceeds received by
PubCo from any such exercise.

 



30 

 

 

(f) PubCo or any of its Subsidiaries may not redeem, repurchase or otherwise
acquire (i) any shares of Class A Common Stock (including upon forfeiture of any
unvested shares of Class A Common Stock) unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo or such Subsidiary
an equal number of Common Units for the same price per security or (ii) any
other Equity Securities of PubCo, unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo or such Subsidiary
an equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of PubCo for the same price per security. The Company may
not redeem, repurchase or otherwise acquire (x) except pursuant to Section 4.6,
any Common Units from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires an equal number of shares of Class A Common Stock for the same price
per security from holders thereof, or (y) any other Equity Securities of the
Company from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires for the same price per security an equal number of Equity Securities of
PubCo of a corresponding class or series with substantially the same rights to
dividends and distributions (including distribution upon liquidation) and other
economic rights as those of such Equity Securities of PubCo. Notwithstanding the
foregoing, to the extent that any consideration payable by PubCo in connection
with the redemption or repurchase of any shares of Class A Common Stock or other
Equity Securities of PubCo or any of its Subsidiaries consists (in whole or in
part) of shares of Class A Common Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant other than those issued under PubCo’s employee benefit
plans), then the redemption or repurchase of the corresponding Units or other
Equity Securities of the Company shall be effectuated in an equivalent manner.

 

(g) The Company shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Common Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. PubCo shall not in any manner effect any subdivision (by
any equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Common Units, with corresponding changes made with respect to any
other exchangeable or convertible securities.

 

31 

 

 

Section 4.2 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

 

Section 4.3 Capital Contributions: Unit Ownership.

 

(a) Capital Contributions. Except as otherwise set forth in Section 4.1(e), no
Member shall be required to make additional Capital Contributions.

 

(b) Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right (subject to
the limitations of Section 4.8(c)), in its sole discretion, to authorize and
cause the Company to issue on such terms (including price) as may be determined
by the Managing Member (i) subject to the limitations of Section 4.1, additional
Units or other Equity Securities in the Company (including creating preferred
interests or other classes or series of interests having such rights,
preferences and privileges as determined by the Managing Member in its sole
discretion, which rights, preferences and privileges may be senior to the Common
Units) and (ii) obligations, evidences of Indebtedness or other securities or
interests convertible or exchangeable for Common Units or other Equity
Securities in the Company; provided, that, at any time following the date
hereof, in each case the Company shall not issue Equity Securities in the
Company to any Person unless such Person shall have executed a counterpart to
this Agreement and all other documents, agreements or instruments deemed
necessary or desirable in the discretion of the Managing Member. Upon such
issuance and execution, such Person shall be admitted as a Member of the
Company. In that event, the Managing Member shall amend Exhibit A to reflect
such additional issuances. Subject to Section 12.1, the Managing Member is
hereby authorized to amend this Agreement to set forth the designations,
preferences, rights, powers and duties of such additional Units or other Equity
Securities in the Company, or such other amendments that the Managing Member
determines to be otherwise necessary or appropriate in connection with the
creation, authorization or issuance of, any class or series of Units or other
Equity Securities in the Company pursuant to this Section 4.3(b); provided, that
notwithstanding the foregoing, the Managing Member shall have the right to amend
this Agreement as set forth in this sentence without the approval of any other
Person (including any Member) and notwithstanding any other provision of this
Agreement (including Section 12.1) if such amendment is necessary, and then only
to the extent necessary, in order to consummate any offering of shares of PubCo
Common Stock or other Equity Securities of PubCo; provided, that the
designations, preferences, rights, powers and duties of any such additional
Units or other Equity Securities of the Company as set forth in such amendment
are substantially similar to those applicable to such shares of PubCo Common
Stock or other Equity Securities of PubCo.

 

32 

 

 

Section 4.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv) and, to the extent consistent with such regulations, the other
provisions of this Agreement. Each Member’s Capital Account balance as of the
date hereof shall be equal to the amount of its respective Closing Date Capital
Account Balance set forth on the books and records of the Company and in
accordance with Code Section 704(b). Thereafter, each Member’s Capital Account
shall be (a) increased by (i) allocations to such Member of Profits pursuant to
Section 5.1 and any other items of income or gain allocated to such Member
pursuant to Section 5.2, (ii) the amount of cash or the initial Gross Asset
Value of any asset (net of any Liabilities assumed by the Company and any
Liabilities to which the asset is subject) contributed to the Company by such
Member, and (iii) any other increases allowed or required by Treasury
Regulations Section 1.704-1(b)(2)(iv), and (b) decreased by (i) allocations to
such Member of Losses pursuant to Section 5.1 and any other items of deduction
or loss allocated to such Member pursuant to the provisions of Section 5.2, (ii)
the amount of any cash or the Gross Asset Value of any asset (net of any
Liabilities assumed by the Member and any Liabilities to which the asset is
subject) distributed to such Member, and (iii) any other decreases allowed or
required by Treasury Regulations Section 1.704-1(b)(2)(iv). In the event of a
Transfer of Common Units made in accordance with this Agreement (including a
deemed Transfer for U.S. federal income tax purposes as described in Section
4.6(a)(v)), the Capital Account of the Transferor that is attributable to the
Transferred Units shall carry over to the Transferee Member in accordance with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv)(l).

 

Section 4.5 Other Matters.

 

(a) No Member shall demand or receive a return on or of its Capital
Contributions or withdraw from the Company without the consent of the Managing
Member. Under circumstances requiring a return of any Capital Contributions, no
Member has the right to receive property other than cash.

 

(b) No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in Section
4.8(h), Section 7.8 or as otherwise contemplated by this Agreement.

 

(c) The Liability of each Member shall be limited as set forth in the Act and
other applicable Law and, except as expressly set forth in this Agreement or
required by Law, no Member (or any of its Affiliates) shall be personally
liable, whether to the Company, any of the other Members, the creditors of the
Company, or any other third party, for any debt or Liability of the Company,
whether arising in contract, tort or otherwise, solely by reason of being a
Member of the Company.

 

(d) Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

(e) The Company shall not be obligated to repay any Capital Contributions of any
Member.

 

Section 4.6 Redemption of Common Units.

 

(a) Redemption.

 

33 

 

 

(i) Upon the terms and subject to the conditions set forth in this Section 4.6,
Bernhard Capital Partners Management LP and its Affiliates shall, and after
August 13, 2020, each of the other Members (other than PubCo and its
wholly-owned Subsidiaries) (each, a “Redeeming Member”) shall, be entitled to
cause the Company to redeem all or a portion of such Member’s Common Units
(together with the surrender and delivery of the same number of shares of Class
B Common Stock) for either (x) the delivery by the Company of a number of shares
of Class A Common Stock equal to the number of Common Units surrendered (a
“Redemption”) or (y) at the Company’s election made in accordance with Section
4.6(a)(iv), the delivery by the Company of cash equal to the Cash Election
Amount calculated with respect to such Redemption. Absent the prior written
consent of the Managing Member, with respect to each Redemption, a Redeeming
Member shall be:

 

(A)required to redeem at least a number of Common Units equal to the lesser of
(x) 1,000 Common Units and (y) all of the Common Units then held by such
Redeeming Member; provided, that a Redeeming Member shall be permitted to effect
a Redemption of Common Units at least as frequently as once per calendar
quarter; and

 

(B)Upon the Redemption of all of a Member’s Common Units, such Member shall, for
the avoidance of doubt, cease to be a Member of the Company.

 

(ii) In order to exercise the Redemption right under Section 4.6(a)(i), the
Redeeming Member shall provide written notice (the “Redemption Notice”) to the
Company, with a copy to PubCo (the date of delivery of such Redemption Notice,
the “Redemption Notice Date”), stating:

 

(A)the number of Common Units (together with the surrender and delivery of an
equal number of shares of Class B Common Stock) the Redeeming Member elects to
have the Company redeem;

 

(B)if the shares of Class A Common Stock to be received are to be issued other
than in the name of the Redeeming Member, the name(s) of the Person(s) in whose
name or on whose order the shares of Class A Common Stock are to be issued;

 

(C)whether the exercise of the Redemption right is to be contingent (including
as to timing) upon the closing of (i) an underwritten offering of the shares of
Class A Common Stock for which the Common Units will be redeemed, (ii) any
announced merger, consolidation or (iii) other transaction or event to which
PubCo is a party in which the shares of Class A Common Stock would be exchanged
or converted or become exchangeable for or convertible into cash or other
securities or property; and

 

34 

 

 

(D)if the Redeeming Member requires the Redemption to take place on a specific
Business Day, such Business Day; provided, that, any such specified Business Day
shall not be earlier than the date that would otherwise apply pursuant to clause
(a) of the definition of Redemption Date.

 

(iii) If the Common Units to be redeemed (or the shares of Class B Common Stock
to be transferred and surrendered) by the Redeeming Member are represented by a
certificate or certificates, prior to the Redemption Date, the Redeeming Member
shall also present and surrender such certificate or certificates representing
such Common Units (or shares of Class B Common Stock) during normal business
hours at the principal executive offices of the Company, or if any agent for the
registration or transfer of Class A Common Stock is then duly appointed and
acting (the “Transfer Agent”), at the office of the Transfer Agent. If required
by the Managing Member or the Transfer Agent, the Redeeming Member shall also
deliver, prior to the Redemption Date, instruments of transfer, in forms
reasonably satisfactory to the Managing Member and the Transfer Agent, duly
executed by the Redeeming Member or the Redeeming Member’s duly authorized
representative.

 

(iv) Upon receipt of a Redemption Notice, the Company shall be entitled to elect
(a “Cash Election”) to settle the Redemption by delivering to the Redeeming
Member, in lieu of the applicable number of shares of Class A Common Stock that
would be received in such Redemption, an amount of cash equal to the Cash
Election Amount for such Redemption. In order to make a Cash Election with
respect to a Redemption, the Company must provide written notice of such
election (a “Cash Election Notice”) to the Redeeming Member (with a copy to
PubCo) prior to 5:00 p.m., Texas time, on the third Business Day after the
Redemption Notice Date. If the Company fails to provide such written notice
prior to such time, it shall not be entitled to make a Cash Election with
respect to such Redemption.

 

(v) For U.S. federal and applicable state and local income tax purposes, each of
the Redeeming Member, the Company and PubCo, as the case may be, agree to treat
each Redemption and, in the event PubCo exercises its Call Right, each
transaction between the Redeeming Member and PubCo as a result of such exercise
of its Call Right, as a sale of the Redeeming Member’s Common Units (together
with the same number of shares of Class B Common Stock) to PubCo in exchange for
shares of Class A Common Stock or cash, as applicable.

 

(b) Redemption Procedures.

 

(i) Subject to the satisfaction of any contingency described in Section
4.6(a)(ii)(C) or (D) that is specified in the relevant Redemption Notice, the
Redemption shall be completed on the Redemption Date; provided, that if a valid
Cash Election has not been made, the Redeeming Member may, at any time prior to
the Redemption Date, revoke its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to PubCo); provided, however,
that in no event may the Redeeming Member deliver a Retraction Notice later than
two Business Days prior to the applicable Redemption Date. The timely delivery
of a Retraction Notice shall terminate all of the Redeeming Member’s, the
Company’s and PubCo’s rights and obligations arising from the retracted
Redemption Notice.

 

35 

 

 

(ii) Unless the Redeeming Member has timely delivered a Retraction Notice as
provided in Section 4.6(b)(i) or PubCo has elected its Call Right pursuant to
Section 4.6(f), on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (A) the Redeeming Member shall
transfer and surrender the Common Units to be redeemed (and a corresponding
number of shares of Class B Common Stock) to the Company, in each case free and
clear of all liens and encumbrances, (B) PubCo shall contribute to the Company
the consideration the Redeeming Member is entitled to receive under Section
4.6(a)(i) or Section 4.6(a)(iv), as applicable, and as described in Section
4.1(e), the Company shall issue to PubCo a number of Common Units or other
Equity Securities of the Company as consideration for such contribution, (C) the
Company shall (x) cancel the redeemed Common Units, (y) transfer to the
Redeeming Member the consideration the Redeeming Member is entitled to receive
under Section 4.6(a)(i) or Section 4.6(a)(iv), as applicable, and (z) if the
Common Units are certificated, issue to the Redeeming Member a certificate for a
number of Common Units equal to the difference (if any) between the number of
Common Units evidenced by the certificate surrendered by the Redeeming Member
pursuant to Section 4.6(b)(ii)(A) and the number of redeemed Common Units and
(D) PubCo shall cancel the surrendered shares of Class B Common Stock.
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Company makes a valid Cash Election, PubCo shall only be
obligated to contribute to the Company an amount in cash equal to the net
proceeds (after deduction of any underwriters’ discounts or commissions and
brokers’ fees or commissions (including, for the avoidance of doubt, any
deferred discounts or commissions and brokers’ fees or commissions payable in
connection with or as a result of such public offering) (such difference, the
“Discount”)) from the sale by PubCo of a number of shares of Class A Common
Stock equal to the number of Common Units and Class B Common Stock to be
redeemed with such cash or from the sale of other PubCo Equity Securities used
to fund the Cash Election Amount; provided, that PubCo’s Capital Account shall
be increased by an amount equal to any such Discounts relating to such sale of
shares of Class A Common Stock or other PubCo Equity Securities in accordance
with Section 7.8; provided, further, that the contribution of such net proceeds
shall in no event affect the Redeeming Member’s right to receive the Cash
Election Amount.

 

(c) Splits, Distributions and Reclassifications. If (i) there is any
reclassification, reorganization, recapitalization or other similar transaction
pursuant to which the shares of Class A Common Stock are converted or changed
into another security, securities or other property (other than as a result of a
subdivision or combination or any transaction subject to Section 4.1(g)), or
(ii) PubCo, by dividend or otherwise, distributes to all holders of the shares
of Class A Common Stock evidences of its Indebtedness or assets, including
securities (including shares of Class A Common Stock and any rights, options or
warrants to all holders of the shares of Class A Common Stock to subscribe for,
to purchase or to otherwise acquire shares of Class A Common Stock, or other
securities or rights convertible into, or exchangeable or exercisable for,
shares of Class A Common Stock) but excluding any cash dividend or distribution
as well as any such distribution of Indebtedness or assets received by PubCo
from the Company in respect of the Common Units, then upon any subsequent
Redemption, in addition to the shares of Class A Common Stock or the Cash
Election Amount, as applicable, each Member shall be entitled to receive the
amount of such security, securities or other property that such Member would
have received if such Redemption had occurred immediately prior to the effective
date of such reclassification, reorganization, recapitalization, other similar
transaction, dividend or other distribution, taking into account any adjustment
as a result of any subdivision (by any split, distribution or dividend,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of such
security, securities or other property that occurs after the effective time of
such reclassification, reorganization, recapitalization or other similar
transaction. For the avoidance of doubt, if there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
shares of Class A Common Stock are converted or changed into another security,
securities or other property, or any dividend or distribution (other than an
excluded dividend or distribution, as described above), this Section 4.6 shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property. This Agreement shall apply to the Common Units held by the
Members and their Transferees as of the date hereof, as well as any Common Units
hereafter acquired by a Member and his or her or its Transferees.

 

36 

 

 

(d) PubCo Covenants. PubCo shall at all times keep available, solely for the
purpose of issuance upon a Redemption, out of its authorized but unissued shares
of Class A Common Stock, such number of shares of Class A Common Stock that
shall be issuable upon the Redemption of all outstanding Common Units (other
than those Common Units held by PubCo or any Subsidiary of PubCo); provided,
that nothing contained herein shall be construed to preclude PubCo from
satisfying its obligations with respect to a Redemption by delivery of cash
pursuant to a Cash Election or shares of Class A Common Stock that are held in
the treasury of PubCo. PubCo covenants that all shares of Class A Common Stock
that shall be issued upon a Redemption shall, upon issuance thereof, be validly
issued, fully paid and non-assessable. In addition, for so long as the shares of
Class A Common Stock are listed on a National Securities Exchange, PubCo shall
use its reasonable best efforts to cause all shares of Class A Common Stock
issued upon a Redemption to be listed on such National Securities Exchange at
the time of such issuance. For purposes of this Section 4.6(d), references to
the “Class A Common Stock” shall be deemed to include any Equity Securities
issued or issuable as a result of any reclassification, combination, subdivision
or similar of the Class A Common Stock.

 

(e) Redemption Taxes. The issuance of shares of Class A Common Stock upon a
Redemption shall be made without charge to the Redeeming Member for any stamp or
other similar tax in respect of such issuance; provided, however, that if any
such shares of Class A Common Stock are to be issued in a name other than that
of the Redeeming Member, then the Person or Persons in whose name the shares are
to be issued shall pay to PubCo the amount of any tax that may be payable in
respect of any Transfer involved in such issuance or shall establish to the
satisfaction of PubCo that such tax has been paid or is not payable.

 

(f) PubCo Call Rights.

 

37 

 

 

(i) Notwithstanding anything to the contrary in this Section 4.6, a Redeeming
Member shall be deemed to have offered to sell its Common Units as described in
the Redemption Notice to PubCo, and PubCo may, in its sole discretion, by
delivery of a notice in accordance with, and subject to the terms of, this
Section 4.6(f) (a “Call Election Notice”), elect to purchase directly and
acquire such Common Units (together with the surrender and delivery of the same
number of shares of Class B Common Stock) on the Redemption Date by paying to
the Redeeming Member (or, on the Redeeming Member’s written order and Section
4.6(e), its designee) that number of shares of Class A Common Stock the
Redeeming Member (or its designee) would otherwise receive pursuant to Section
4.6(a)(i) or, at PubCo’s election, an amount of cash equal to the Cash Election
Amount of such shares of Class A Common Stock (the “Call Right”), whereupon
PubCo shall acquire the Common Units offered for redemption by the Redeeming
Member (together with the surrender and delivery of the same number of shares of
Class B Common Stock to PubCo for cancellation). PubCo shall be treated for all
purposes of this Agreement as the owner of such Common Units; provided, that if
PubCo funds the Cash Election Amount other than through the issuance of shares
of Class A Common Stock, such Common Units will be reclassified into another
Equity Security of the Company if the Managing Member determines such
reclassification is necessary.

 

(ii) PubCo may, at any time prior to the Redemption Date, in its sole discretion
deliver a Call Election Notice to the Company and the Redeeming Member setting
forth its election to exercise its Call Right. A Call Election Notice may be
revoked by PubCo at any time; provided, that any such revocation does not
prejudice the ability of the parties to consummate a Redemption on the
Redemption Date. Except as otherwise provided by this Section 4.6(f), an
exercise of the Call Right shall be consummated pursuant to the same timeframe
and in the same manner as the relevant Redemption would have been consummated if
PubCo had not delivered a Call Election Notice.

 

(g) Distribution Rights. No Redemption shall impair the right of the Redeeming
Member to receive any distributions payable on the Common Units redeemed
pursuant to such Redemption in respect of a record date that occurs prior to the
Redemption Date for such Redemption. For the avoidance of doubt, no Redeeming
Member, or a Person designated by a Redeeming Member to receive shares of Class
A Common Stock, shall be entitled to receive, with respect to such record date,
distributions or dividends both on Common Units redeemed by the Company from
such Redeeming Member and on shares of Class A Common Stock received by such
Redeeming Member, or other Person so designated, if applicable, in such
Redemption.

 

(h) PubCo Membership. Any Common Units acquired by the Company under this
Section 4.6 and Transferred by the Company to PubCo shall remain outstanding and
shall not be cancelled as a result of their acquisition by the Company.
Notwithstanding any other provision of this Agreement, PubCo shall continue as a
Member of the Company with respect to any Common Units or other Equity
Securities in the Company it receives under this Agreement (including under this
Section 4.6 in connection with any Redemption).

 

(i) Redemption Restrictions. The Managing Member may impose additional
limitations and restrictions on Redemptions (including limiting Redemptions or
creating priority procedures for Redemptions), to the extent it determines, in
Good Faith, such limitations and restrictions to be necessary or appropriate to
avoid undue risk that the Company may be classified as a “publicly traded
partnership” within the meaning of Section 7704 of the Code.

 

38 

 

 

(j) Tax Certificates. In connection with any Redemption, the Redeeming Member
shall deliver to PubCo or the Company, as applicable, a certificate, dated as of
the date of the Redemption and sworn under penalties of perjury, in a form
reasonably acceptable to PubCo or the Company, as applicable, certifying as to
such Redeeming Member’s taxpayer identification number and that such Redeeming
Member is a not a foreign person for purposes of Section 1445 and Section
1446(f) of the Code.

 

(k) Representations and Warranties. In connection with any Redemption or
exercise of a Call Right, upon the acceptance of the Class A Common Stock or an
amount of cash equal to the Cash Election Amount, the Redeeming Member shall
represent and warrant that the Redeeming Member is the owner of the number of
Common Units the Redeeming Member is electing to have the Company redeem and
that such Common Units are not subject to any liens or restrictions to transfer
the shares (other than restrictions imposed by this Agreement and PubCo’s Second
Amended and Restated Certificate of Incorporation).

 

Section 4.7 Representations and Warranties of the Members. Unless otherwise set
forth in an agreement between the Company and a Member, each Member severally
(and not jointly) represents and warrants to the Company and each other Member
as of the date of such Member’s admittance to the Company that (i) to the extent
it is not a natural person, it is duly formed, validly existing and in good
standing under the Laws of the jurisdiction of its formation, and if required by
Law is duly qualified to conduct business and is in good standing in the
jurisdiction of its principal place of business (if not formed in such
jurisdiction); (ii) to the extent it is not a natural person, it has full
corporate, limited liability company, partnership, trust or other applicable
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and all necessary actions by the board of directors,
shareholders, managers, members, partners, trustees, beneficiaries or other
Persons necessary for the due authorization, execution, delivery and performance
of this Agreement by that Member have been duly taken; (iii) it has duly
executed and delivered this Agreement, and this Agreement is enforceable against
such Member in accordance with its terms, subject to bankruptcy, moratorium,
insolvency and other Laws generally affecting creditors’ rights and general
principles of equity (whether applied in a proceeding in a court of law or
equity); (iv) its authorization, execution, delivery, and performance of this
Agreement does not breach or conflict with or constitute a default under
(A) such Member’s charter or other governing documents to the extent it is not a
natural person or (B) any material obligation under any other material agreement
or arrangement to which that Member is a party or by which it is bound; and
(v) it: (A) has been furnished with such information about the Company and the
Interest as that Member has requested, (B) has made its own independent inquiry
and investigation into, and based thereon has formed an independent judgment
concerning, the Company and such Member’s Interest herein, (C) has adequate
means of providing for its current needs and possible contingencies, is able to
bear the economic risks of this investment and has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such loss
should occur, (D) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company, (E) is, or is controlled by, an “accredited investor,” as that term
is defined in Rule 501(a) of Regulation D, promulgated under the Securities Act,
and (F) understands and agrees that its Interest shall not be sold, pledged,
hypothecated or otherwise Transferred except in accordance with the terms of
this Agreement and pursuant to an effective registration statement under the
Securities Act or an applicable exemption from registration and/or qualification
under the Securities Act and applicable state securities Laws.

 

39 

 

 

Section 4.8 Preferred Units.

 

(a) General. There is hereby created a class of Units designated as “Series A
Preferred Units” (such Units the “Preferred Units”), with the designations,
preferences and relative participating, optional or other special rights,
privileges, powers, duties and obligations as are set forth in this Agreement. A
total of 145,000 Preferred Units shall be issued by the Company on February 13,
2020 pursuant to the terms and conditions of the Subscription Agreement. Each
Preferred Unit shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware, and (ii) the
corresponding provisions of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.

 

(b) Rights of Preferred Units.

 

(i) Commencing with the Quarter ending on March 31, 2020 and continuing through
the applicable Preferred Redemption Date, each Preferred Unitholder as of an
applicable Record Date for each Quarter shall be entitled to receive, in respect
of each Preferred Unit held by such Preferred Unitholder, out of funds legally
available therefor, cumulative distributions in cash (subject to clause (b)(ii)
below) in respect of such Quarter equal to the Preferred Distribution Amount for
such Quarter (the “Preferred Quarterly Distribution”). Each Preferred Quarterly
Distribution shall be payable quarterly in arrears at the last day of each
Quarter or, if such last day is not a Business Day, the next succeeding Business
Day (each such payment date, a “Preferred Distribution Payment Date”).

 

40 

 

 

(ii) Notwithstanding anything to the contrary in Section 4.8(b)(i), the Company
may, at the sole discretion of the Managing Member acting at the direction of
the Board, with respect to any Preferred Distribution Amount in respect of any
Quarter, elect in any such Quarter (a “Partial Accrual Election”) to (A) pay in
cash an amount equal to the Preferred Quarterly Distribution, calculated as if
the Preferred Distribution Amount was equal to 1.25% and (B) add an amount equal
to 1.8125% of the applicable Preferred Liquidation Preference to the Preferred
Liquidation Preference in lieu of paying the Preferred Quarterly Distribution in
such Quarter.  If the Company is not permitted to pay or declare in its entirety
a Preferred Distribution Amount in respect of any Quarter because of a
limitation under the Credit Agreement and such cash payment has not been made by
the Company within 5 Business Days after receipt of notice thereof by a
Preferred Unitholder, then an amount equal to the cash amount that would have
been payable if the Preferred Distribution Amount was equal to 3.5625% shall be
added to the Preferred Liquidation Preference in lieu of paying the Preferred
Quarterly Distribution in such Quarter and each of the following Quarters until
a Preferred Quarterly Distribution is paid in full in cash (excluding the
portion of such Preferred Quarterly Distribution described in clause (B) of the
immediately preceding sentence which may be payable in any given Quarter if a
Partial Accrual Election was made in such Quarter). Notwithstanding anything in
this Agreement to the contrary, the Company shall not be permitted to, and shall
not, declare or make, any distributions, redemptions or repurchases in respect
of any Common Units (other than as set forth in Section 4.6 and Section 6.2)
until all Preferred Quarterly Distributions in respect of all prior Quarters are
paid in full or added to the Preferred Liquidation Preference in accordance with
this Section 4.8(b)(ii). Notwithstanding the foregoing, if the Company, the
Borrower or any of their respective Subsidiaries directly or indirectly amend,
restate, amend and restate, supplement or otherwise modify the Credit Agreement
in a manner which increases the All-In Yield applicable to the Term Loans or the
Revolving Loan (each as defined in the Credit Agreement as in effect on the date
hereof) in a manner that would result in an increase of the All-In Yield thereon
(as determined as of the date of such modification) by more than 100 basis
points per annum (after taking into account any increases resulting from the
exercise of the Credit Agreement Flex Rights), then the Preferred Distribution
Rate applicable to the Preferred Units shall increase by the amount of such
increase in the All-In Yield in excess of 100 basis point per annum so long as
such modification to the All-In Yield remains in effect; provided that the
following shall not be considered in determining the amount of increase to the
All-In Yield: (x) increases resulting from the accrual of interest at the
default rate by no more than 2.00% per annum and (y) fluctuations in underlying
rate indices. For the avoidance of doubt and notwithstanding anything to the
contrary contained herein, the Company will not be required to pay (and shall
not be in default of any payment of) any cash dividends on the Preferred Units
otherwise provided for herein if such payment is not permitted when required to
be made as a result of any limitations or restrictions set forth in the Credit
Agreement (to the extent such limitation or restriction is not created in
violation hereof).

 

(c) Protective Provisions. For so long as the Preferred Units remain
outstanding, the Company will not, and will cause its Subsidiaries not to take
the following actions, directly or indirectly, including by amendment, merger,
consolidation or otherwise, without the prior written consent of the Preferred
Required Unitholders:

 

(i) alter or change any right, preference, privilege or power of (or restriction
for the benefit of) the Preferred Units;

 

(ii) (A) amend, amend and restate, supplement, alter, change or otherwise modify
the Credit Agreement (including any agreement governing any Indebtedness
refinancing the Indebtedness evidenced thereby (a “Replacement Financing
Agreement”)) in a manner that (1) extends the final maturity of the Credit
Agreement (including any Replacement Financing Agreement) beyond February 13,
2028, (2) makes more restrictive the Restricted Payments provisions set forth
Sections 6.07(a)(vii) or (xiii) of the Credit Agreement as in effect on the date
hereof or any similar provision of any Replacement Financing Agreement (other
than any changes permitted to be made pursuant to the Credit Agreement Flex
Rights); or (3) increases the All-In Yield applicable to the Term Loans (as
defined in the Credit Agreement as in effect on the date hereof) or the
Revolving Loan (as defined in the Credit Agreement as in effect on the date
hereof) (or any Replacement Financing Agreement) in a manner that would result
in the All-In Yield thereon to exceed by more than 3.00% per annum the All-In
Yield on the Term Loans or the Revolving Loans, as applicable (after taking into
account any increases resulting from the exercise of the Credit Agreement Flex
Rights), in each case as in effect on the date hereof (excluding, however, (x)
increases resulting from the accrual of interest at the default rate by no more
than 2.00% per annum, (y) fluctuations in underlying rate indices and (z) any
rate increases effected at a time when the Total Net Leverage Ratio (as defined
in the Credit Agreement as in effect on the date hereof) is no greater than the
Total Net Leverage Ratio applicable to the Restricted Payments exception set
forth in Section 6.07(a)(xiii) of the Credit Agreement as in effect on the date
hereof) or (B) request or agree to a waiver of any default under the Credit
Agreement (including any Replacement Financing Agreement) as a result of (1) any
restatement of the audited financial statements to the extent such restatement
demonstrates that there has been Material Adverse Effect or (2) any failure to
deliver audited financial statements not subject to a “going concern”
qualification (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from (A) an upcoming maturity date
of any Indebtedness occurring within one year from the time such opinion is
delivered or (B) any actual failure to satisfy a financial maintenance covenant
or any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period) to the extent that such “going concern”
qualification evidences that there has been a Material Adverse Effect; provided
that the Company and its Subsidiaries may not enter into any Replacement
Financing Agreement the effect of which would be to implement modifications to
the Credit Agreement that would otherwise be restricted by this clause (ii);

 

41 

 

 

(iii) issue or create (by merger, reclassification or otherwise) any equity
securities that are senior to or pari passu with the Preferred Units, including
equity or equity-like securities (unless such issuance would be used to redeem
100% of the Preferred Units and pay 100% of the Preferred Liquidation Preference
(in each case, subject to the Preferred Redemption Price)); provided that the
foregoing shall not restrict the Company and its Subsidiaries from forming
wholly-owned subsidiaries;

 

(iv) increase or decrease the number of authorized Preferred Units;

 

(v) incur additional Indebtedness (other than (i) Permitted Indebtedness, (ii)
Indebtedness under the Credit Agreement or any Replacement Financing Agreement
in an aggregate principal amount at any time outstanding not to exceed the sum
of (A) the aggregate principal amount of term loans incurred thereunder on the
date hereof (as reduced by any repayments or prepayments of principal of term
loans after the date hereof other than through a permitted refinancing of term
loans that does not increase the principal amount thereof from that aggregate
amount outstanding immediately prior thereto) and (B) the aggregate amount of
the Revolving Commitments under the Credit Agreement as in effect on the date
hereof and (iii) drawdowns of any Revolving Commitments permitted by the
Borrower or its Subsidiaries under the Credit Agreement up to the amount of such
Revolving Commitments as in effect on the date hereof), to the extent the
incurrence of such additional Indebtedness which may be incurred, in whole or in
part, under the Credit Agreement (or any Replacement Financing Agreement) that
would result in the Total Net Leverage Ratio (on a Pro Forma Basis) exceeding
3.50:1.00 at the time of the incurrence thereof (which shall assume that the
full amount of any new revolving credit facility or increase in the amount of
any revolving credit facility being established at such time is fully drawn and
with all proceeds from any Indebtedness not being netted from Indebtedness in
calculating the numerator of the Total Net Leverage Ratio);

 

42 

 

 

(vi) redeem or repurchase any Units for cash that are junior to the Preferred
Units, including Common Units (but excluding cashless redemptions or conversion
of units);

 

(vii) sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (A) (1) transactions
between or among the Company or any Subsidiary or any entity that becomes a
Subsidiary as a result of such transaction to the extent such transactions are
not prohibited hereunder and (2) transactions (or series of related
transactions) involving aggregate payment or consideration of less than
$6,000,000, (B) on terms substantially as favorable to the Company or such
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (C) the
consummation of the Transactions and the payment of Transaction Costs, (D)
issuances of Equity Securities to the extent not prohibited hereunder, (E)
employment and severance arrangements between the Company and its Subsidiaries
and their respective officers and employees in the ordinary course of business
or otherwise in connection with the Transactions, (F) the payment of customary
fees and reasonable out-of-pocket costs to, and indemnities provided on behalf
of, members of the board of directors, officers and employees of the Company (or
any direct or indirect parent thereof), the Borrower and the Subsidiaries in the
ordinary course of business to the extent directly attributable to the ownership
or operation of the Company and its Subsidiaries (provided that any such
payments to any direct or indirect parent of the Company may only be made if
otherwise permitted by Section 6.07(a)(vi) of the Credit Agreement as in effect
on the date hereof), (G) transactions pursuant to permitted agreements in
existence or contemplated on the date hereof and set forth on Schedule 6.08 of
the Credit Agreement as in effect on the date hereof or any amendment thereto to
the extent such an amendment is not adverse to the Lenders (as defined in the
Credit Agreement as in effect on the date hereof) in any material respect, (H)
Restricted Payments permitted under Section 6.07 of the Credit Agreement as in
effect on the date hereof and loans and advances in lieu thereof pursuant to
Section 6.04(l) of the Credit Agreement as in effect on the date hereof, (I)
reasonable payments to or from, and transactions with, any joint venture in the
ordinary course of business and (J) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates, in each case in the ordinary course of business
and which are fair to the Company and its Subsidiaries, in the reasonable
determination of the Company or the Borrower, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party;

 

43 

 

 

(viii) (A) sell, transfer, lease or otherwise dispose of any asset, including
any Equity Security owned by it (including any disposition of property pursuant
to a Division/Series Transaction (as defined in the Credit Agreement as in
effect on the date hereof)) or (B) permit any Subsidiary to issue any additional
Equity Security in such Subsidiary (other than (x) issuing directors’ qualifying
shares and nominal shares issued to foreign nationals to the extent required by
applicable Requirements of Law (as defined in the Credit Agreement as in effect
on the date hereof) and (y) issuing Equity Securities to the Borrower or a
Subsidiary or in the case of a Subsidiary that is not a Subsidiary Loan Party
(as defined in the Credit Agreement as in effect on the date hereof), joint
venture partners in compliance with Section 6.01(b) or 6.04(c) of the Credit
Agreement as in effect on the date hereof, as applicable) (each, a “Disposition”
and the term “Dispose” as a verb has the corresponding meaning), except:

 

(1) Dispositions of obsolete, damaged, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful, or economically practicable to maintain,
in the conduct of the business of the Company and its Subsidiaries (including
allowing any registration or application for registration of any Intellectual
Property (as defined in the Credit Agreement as in effect on the date hereof)
that is no longer used or useful, or economically practicable to maintain, to
lapse, go abandoned, or be invalidated);

 

(2) Dispositions of inventory and other assets (including settlement assets) in
the ordinary course of business;

 

(3) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to Net Proceeds (as defined in the Credit Agreement as in effect on
the date hereof) of such Disposition are promptly applied to the purchase price
of such replacement property;

 

(4) Dispositions of property to the Company or a Subsidiary;

 

(5) (A) Dispositions to the extent constituting an Investment (as defined in the
Credit Agreement as in effect on the date hereof), (B) Dispositions to the
extent constituting a Lien (as defined in the Credit Agreement as in effect on
the date hereof), (C) Dispositions permitted by Section 6.03 of the Credit
Agreement as in effect on the date hereof and (D) Restricted Payments permitted
by Section 6.07 of the Credit Agreement as in effect on the date hereof;
provided that, for purposes of the foregoing, all such defined terms and section
cross-references shall be to such term or section of the Credit Agreement as in
effect on the date hereof (or any similar provision in any Replacement Financing
Agreement);

 

(6) Dispositions of property pursuant to sale-leaseback transactions permitted
by Section 6.06 of the Credit Agreement as in effect on the date hereof;

 

44 

 

 

(7) Dispositions of Permitted Investments (as defined in the Credit Agreement as
in effect on the date hereof) or other cash equivalents for cash;

 

(8) Dispositions or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof (including
sales to factors or other third parties) and not as part of any financing
transactions;

 

(9) leases, subleases, service agreements, product sales, licenses or
sublicenses, in each case that do not materially interfere with the business of
the Company and its Subsidiaries, taken as a whole;

 

(10) non-exclusive licenses or sublicenses of Intellectual Property in the
ordinary course of business;

 

(11) transfers of property subject to Casualty Events (as defined in the Credit
Agreement as in effect on the date hereof);

 

(12) so long as no Default or Event of Default (each as defined in the Credit
Agreement as in effect on the date hereof) shall have occurred and be continuing
or would result therefrom, Dispositions of property to Persons other than the
Company, the Borrower or its Subsidiaries (including the sale or issuance of
Equity Securities of a Subsidiary) for fair market value (as reasonably
determined by a Responsible Officer (as defined in the Credit Agreement as in
effect on the date hereof) of the Company or the Borrower in good faith) not
otherwise permitted hereunder; provided that, with respect to any Disposition
(or series of related Dispositions) pursuant to this subclause (12) for a
purchase price in excess of the greater of $8,760,000 and 12% of Consolidated
EBITDA for the most recently ended Test Period after giving Pro Forma Effect to
such Disposition, the Company or any Subsidiary shall receive not less than 75%
of such consideration in the form of cash or Permitted Investments (as defined
in the Credit Agreement as in effect on the date hereof); provided, however,
that solely for the purposes of this subclause (12), (A) any liabilities (as
shown on the most recent balance sheet of the Company or such Subsidiary or in
the footnotes thereto) of the Company or such Subsidiary, other than liabilities
that are by their terms subordinated in right of payment to the Loan Document
Obligations (as defined in the Credit Agreement as in effect on the date
hereof), that are assumed by the transferee with respect to the applicable
Disposition and for which the Company and all of the Subsidiaries shall have
been validly released by all applicable creditors in writing, shall be deemed to
be cash, (B) any securities, notes or other obligations or assets received by
the Company or such Subsidiary from such transferee that are converted by the
Company or such Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within one hundred and eighty (180)
days following the closing of the applicable Disposition shall be deemed to be
cash, (C) Indebtedness of any Subsidiary that ceases to be a Subsidiary as a
result of such Disposition (other than intercompany debt owed to the Company or
its Subsidiaries), to the extent that the Company and all of the Subsidiaries
(to the extent previously liable thereunder) are released from any guarantee of
payment of the principal amount of such Indebtedness in connection with such
Disposition, shall be deemed to be cash, (D) any Designated Non-Cash
Consideration (as defined in the Credit Agreement as in effect on the date
hereof) received by the Company or such Subsidiary in respect of such
Disposition having an aggregate fair market value (as reasonably determined by a
Responsible Officer of the Company or the Borrower in good faith), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (l) that is at that time outstanding, not in excess of $6,000,000 at
the time of the receipt of such Designated Non-Cash Consideration, with the fair
market value (as determined in good faith by the Company or the Borrower) of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash, and (E) the Net Proceeds of such Disposition shall be applied
and/or reinvested as (and to the extent) required by Section 2.11(c) of the
Credit Agreement as in effect on the date hereof;

 

45 

 

 

(13) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

(14) Dispositions of any assets (including Equity Securities) (A) acquired in
connection with any Permitted Acquisition (as defined in the Credit Agreement as
in effect on the date hereof) or other similar permitted Investment permitted
hereunder, which assets are not used or useful to the core or principal business
of the Company and its Subsidiaries and (B) made to obtain the approval of any
applicable antitrust authority in connection with a Permitted Acquisition or
other similar permitted Investment; provided that the Net Proceeds of such
Dispositions shall be applied and/or reinvested as (and to the extent) required
by Section 2.11(c) of the Credit Agreement as in effect on the date hereof;

 

(15) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority (as
defined in the Credit Agreement as in effect on the date hereof) or agency that
has condemned the same (whether by deed in lieu of condemnation or otherwise),
and transfers of property arising from foreclosure or similar action or that
have been subject to a casualty to the respective insurer of such real property
as part of an insurance settlement; and

 

46 

 

 

(16) any Disposition of the Equity Securities of any Subsidiary.

 

(ix) make any Restricted Payments by the Company, except:

 

(1) [Reserved];

 

(2) the Company, the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Securities of such
Person and, in the case of the Company, subject to the limitations set forth in
this Agreement;

 

(3) cashless redemption or conversion of Equity Securities of the Company in
exchange for common stock of PubCo;

 

(4) payments made or expected to be made by the Company, the Borrower or any
Subsidiary in respect of withholding or similar taxes payable upon exercise,
vesting or settlement of Equity Securities (other than the Preferred Units) by
any future, present or former employee, director, officer, manager or consultant
(or their respective controlled Affiliates or permitted transferees) and any
repurchases of Equity Securities deemed to occur upon exercise of stock options
or warrants if such Equity Securities represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes;

 

(5) (A) to redeem, acquire, retire or repurchase shares of its Equity Securities
through open market purchases or (B) to redeem, acquire, retire, repurchase or
settle its Equity Securities (or any options, warrants, restricted stock or
stock appreciation rights or similar securities issued with respect to any such
Equity Securities) or to service Indebtedness incurred by the Company to finance
the redemption, acquisition, retirement, repurchase or settlement of such Equity
Securities (or make Restricted Payments to allow any of the Company’s direct or
indirect parent companies to so redeem, retire, acquire or repurchase their
Equity Securities or to service Indebtedness incurred to finance the redemption,
retirement, acquisition or repurchase of such Equity Securities), in each case
in respect of this clause (B), held directly or indirectly by current or former
officers, managers, consultants, members of the board of directors, employees or
independent contractors (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of the
Company (or any direct or indirect parent thereof), the Borrower or any of its
Subsidiaries, upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation rights plan, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the date hereof, together with (in the
case of either preceding clause (A) or (B)) the aggregate amount of loans and
advances to the Company (or any direct or indirect parent thereof) made pursuant
to Section 6.04(l) of the Credit Agreement as in effect on the date hereof in
lieu of Restricted Payments permitted by this Section 4.8(c)(ix)(5), not to
exceed (x) solely with respect to the preceding clause (A), $1,000,000 in the
aggregate, and (y) collectively for the preceding clauses (A) and (B),
$1,000,000 in any calendar year and $5,000,000 in the aggregate; provided that,
any such Restricted Payments made in reliance on the foregoing shall be subject
in all respects to the Total Net Leverage Ratio test applicable to Restricted
Payments made pursuant to Section 6.07(a)(xiii) of the Credit Agreement as in
effect on the date hereof; provided further that such Restricted Payment may
only be made in reliance on Section 6.07(a)(v) of the Credit Agreement as in
effect on the date hereof;

 

47 

 

 

(6) the Borrower and each Subsidiary may make Restricted Payments to the Company
or any other Subsidiary (provided that, in the case of any such Restricted
Payment by a Subsidiary that is not a Wholly Owned Subsidiary (as defined in the
Credit Agreement as in effect on the date hereof) of the Company, such
Restricted Payment is made to the Company, any Subsidiary and to each other
owner of Equity Securities of such Subsidiary pro rata based on their relative
ownership interests of the relevant class of Equity Securities of such
Subsidiary), including:

 

a. cash distributions from the Borrower to the Company distributed solely for
the purpose of funding, without duplication, (i) payments by the Company in
respect of taxes directly payable by the Company, including any franchise or
similar taxes directly payable by the Company and (ii) distributions pursuant to
Section 6.2;

 

b. the proceeds of which shall be used by the Company to pay (or to make
Restricted Payments to allow any direct or indirect parent of the Company to
pay) (1) its operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses payable to third parties) that are reasonable
and customary and incurred in the ordinary course of business and otherwise
directly attributable to the operations of the Company and its Subsidiaries, (2)
any reasonable and customary indemnification claims made by members of the board
of directors or officers, employees, directors, managers, consultants or
independent contractors of the Company (or any parent thereof) directly
attributable to the ownership or operations of the Company, the Borrower and its
Subsidiaries and (3) amounts that would otherwise be permitted to be paid
pursuant to Section 6.08(iii) of the Credit Agreement as in effect on the date
hereof;

 

48 

 

 

c. to finance any Investment made by the Company;

 

d. the proceeds of which shall be used to pay (or to make Restricted Payments to
allow the Company to pay) fees and expenses related to any equity or debt
offering not prohibited hereunder; and

 

e. the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of the Company or any direct or
indirect parent company of the Company to the extent such salaries, bonuses and
other benefits are directly attributable to the operations of the Company, the
Borrower and its Subsidiaries.

 

(7) redemptions in whole or in part of any of its Equity Securities for another
class of its Equity Securities or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Securities; provided that such
new Equity Securities are otherwise not prohibited from being issued hereunder;

 

(8) the Company may (and the Borrower may make Restricted Payments to the
Company to enable the Company to) (a) pay cash in lieu of fractional Equity
Securities in connection with any dividend, split or combination thereof or any
Permitted Acquisition (or other similar Investment) and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion; and

 

(9) the Company may make distributions pursuant to Section 6.2;

 

49 

 

 

(x) amend the organizational documents of the Company in a manner adverse to the
Preferred Unitholders;

 

(xi) engage in an internal corporate reorganization that would have an adverse
effect, in any material respect, on the Preferred Unitholders;

 

(xii) fail to obtain, preserve, renew and keep in full force and effect the
Company’s legal existence;

 

(xiii) fail to keep and maintain all tangible property material to the conduct
of its business in good working order and condition (subject to casualty,
condemnation and ordinary wear and tear), except where the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or

 

(xiv) fail to maintain, with insurance companies that the Company and the
Borrower believe (in the good faith judgment of the management of the Company
and the Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which the Company and the Borrower believe (in the
good faith judgment of management of the Company and the Borrower) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as the Company and the Borrower
believe (in the good faith judgment or the management of the Company and the
Borrower) are reasonable and prudent in light of the size and nature of its
business.

 

(d) Optional Redemptions by the Company.

 

(i) Upon five  Business Days prior written notice (each, a “Company Preferred
Redemption Notice”), the Company may (at the direction of the Board) redeem any
or all of the Preferred Units, at any time for a cash amount per Preferred Unit
equal to the then applicable Preferred Redemption Price.

 

(ii) On and after any date fixed for redemption (each a “Preferred Redemption
Date”), distributions will cease to accrue on the Preferred Units called for
redemption, such Preferred Units shall no longer be deemed to be outstanding and
all rights of the holders of such units as holders of Preferred Units shall
cease except the right to receive the cash deliverable upon such redemption,
without interest from the Preferred Redemption Date. Each Company Preferred
Redemption Notice will be irrevocable and will be provided by the Company not
less than five (5) Business Days prior to the Preferred Redemption Date,
addressed to the Preferred Unitholders to be redeemed at their respective
addresses as they appear on the books and records of the Company. No defect
therein shall affect the validity of the proceedings for the redemption of any
Preferred Units. In addition to any information required by applicable law, any
Company Preferred Redemption Notice shall state: (A) the Preferred Redemption
Date; (B) the Preferred Redemption Price; and (C) whether all or less than all
of the outstanding Preferred Units are to be redeemed, the aggregate amount of
Preferred Units to be redeemed and, if less than all Preferred Units held by
such Preferred Unitholder are to be redeemed, the number of Preferred Units that
will be redeemed. The Company Preferred Redemption Notice may also require
delivery of certificates representing the Preferred Units to be redeemed, if
any, together with certification as to the ownership of such Preferred Units.
Upon the redemption of Preferred Units pursuant to this Section 4.8(d)(ii) and
the payment in full by the Company of the Preferred Redemption Price for each
redeemed Preferred Unit, all rights of a Preferred Unitholder with respect to
the redeemed Preferred Units shall cease, and such redeemed Preferred Units
shall cease to be outstanding for all purposes of this Agreement.

 

50 

 

 

(iii) If the Company defaults in the payment of the Preferred Redemption Price
by failing to pay such price by the Preferred Redemption Date specified in the
applicable Company Preferred Redemption Notice, then the Preferred Units that
were called for redemption shall remain outstanding and continue to accumulate
the Preferred Distribution Amount and have all other rights, preferences and
privileges of Preferred Units.

 

(iv) Upon any redemption of Preferred Units pursuant to this Section 4.8(d), on
the Preferred Redemption Date the Company shall pay the Preferred Redemption
Price to the applicable Preferred Unitholders by wire transfer of immediately
available funds to an account specified by each such Preferred Unitholder in
writing to the Company as requested in the applicable Company Preferred
Redemption Notice.

 

(v) Except as provided in Section 4.8(e) of this Agreement, no Preferred
Unitholder shall have the right to require the Company to redeem any Preferred
Units.

 

(e) Preferred Unitholder Optional Redemption.

 

(i) Beginning on February 13, 2028, the Preferred Unitholders shall have the
right to cause the Company to redeem all, but not less than all, of the
outstanding Preferred Units (the “Preferred Unitholder Redemption Right”) for
cash in an aggregate amount equal to the number of outstanding Preferred Units
so redeemed multiplied by the Preferred Redemption Price.

 

(ii) The Preferred Required Unitholders may exercise the Preferred Unitholder
Redemption Right at any time after February 13, 2028 by delivering to the
Company a written notice of redemption (the “Preferred Unitholder Redemption
Notice”).

 

(iii) Within five Business Days of a receipt of a Preferred Unitholder
Redemption Notice, the Company shall deliver a notice (the “Final Company
Redemption Notice”) that states (A) the Preferred Redemption Date (which shall
be no later than the fifth Business Day following the delivery of the Final
Company Redemption Notice) and (B) the place where any Preferred Units to be
redeemed that are in certificated form are to be redeemed and shall be presented
and surrendered for payment in cash therefor.  

 

(iv) The Company shall pay to the Preferred Unitholders cash sufficient to
redeem each of the outstanding Preferred Units as to which the Company has
delivered a Final Company Redemption Notice in accordance with
Section 4.8(e)(iii) on the Preferred Redemption Date. If a Final Company
Redemption Notice shall have been given, then from and after the Preferred
Redemption Date, unless the Company defaults in providing to the Preferred
Unitholders cash for each of the Preferred Units to be redeemed sufficient for
such redemption at the time and place specified for payment pursuant to the
Final Company Redemption Notice, (A) all dividends on the Preferred Units shall
cease to accrue, (B) all Preferred Units shall be deemed no longer outstanding
and (C) all other rights with respect to the Preferred Units, including the
rights, if any, to receive notices, will terminate, except only the rights of
Preferred Unitholders thereof to receive the cash consideration for each of
their Preferred Units to be redeemed. If the Company defaults in providing to
the Preferred Unitholders cash for the Preferred Units to be redeemed as set
forth in the Final Company Redemption Notice, then the Preferred Units shall
remain outstanding and continue to accumulate the Preferred Distribution Amount
and have all other rights, preferences and privileges of Preferred Units.
Notwithstanding any Final Company Redemption Notice, there shall be no
redemption of any Preferred Units called for redemption until funds sufficient
to pay the full consideration with respect to each such Preferred Unit shall
have been paid to the Preferred Unitholders.

 

51 

 

 

(f) Mandatory Redemption.

 

(i) Upon written request from the Preferred Required Unitholders as a result of
the occurrence of any of the following events (each a “Mandatory Redemption
Event”), the Company shall, subject to the limitations set forth in clause (iv)
below, redeem all, but not less than all, of the outstanding Preferred Units for
cash in an aggregate amount equal to the number of outstanding Preferred Units
so redeemed multiplied by the Preferred Redemption Price:

 

(A)a Preferred Change of Control;

 

(B)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (1) liquidation, court protection, reorganization or other
relief in respect of the Company or the Borrower or its debts, or of a material
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (2) the appointment of
a receiver, trustee, custodian, examiner, sequestrator, conservator or similar
official for the Company or the Borrower or for a material part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed or
unstayed for sixty (60) consecutive days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(C)the Company or the Borrower shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, court protection, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 4.8(f)(i)(B), (iii) apply for or consent to the
appointment of a receiver, trustee, examiner, custodian, sequestrator,
conservator or similar official for the Company or the Borrower or for a
material part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;

 

52 

 

 

(D)an acceleration of all of the obligations under the Credit Agreement or any
other Indebtedness for borrowed money of the Company or its Subsidiaries in a
principal amount equal to or greater than $12,000,000;

 

(E)failure to pay the distributions required by Section 4.8(b), which such
failure has not been cured within five Business Days after written notice by the
Preferred Required Unitholders to the Company;

 

(F)a breach of Section 4.8(c), which breach shall not have been cured (if
curable) within five Business Days;

 

(G)a final, non-appealable and enforceable judgment for the payment of money by
a court of competent jurisdiction against the Company or its Subsidiaries in an
amount equal to or greater than $12,000,000 that is not paid or reimbursable by
insurance; or

 

(H)any material provision of this Agreement or the Subscription Agreement shall
for any reason not be (or asserted in writing by PubCo, the Company or any of
their Subsidiaries not to be) a legal, valid and binding obligation of any party
hereto or thereto other than as expressly permitted hereunder or thereunder.

 

(ii) Within five Business Days of a receipt of a Preferred Unitholder Redemption
Notice resulting from a Mandatory Redemption Event, the Company shall deliver a
Final Company Redemption Notice that states (A) the Preferred Redemption Date
(which shall be no later than the fifth Business Day following the delivery of
the Final Company Redemption Notice) and (B) the place where any Preferred Units
to be redeemed that are in certificated form are to be redeemed and shall be
presented and surrendered for payment in cash therefor.  

 

(iii) The Company shall pay to the Preferred Unitholders cash sufficient to
redeem each of the outstanding Preferred Units as to which the Company has
delivered a Final Company Redemption Notice in accordance with
Section 4.8(e)(ii) on the Preferred Redemption Date. If a Final Company
Redemption Notice shall have been given, then from and after the Preferred
Redemption Date, unless the Company defaults in providing to the Preferred
Unitholders cash for each of the Preferred Units to be redeemed sufficient for
such redemption at the time and place specified for payment pursuant to the
Final Company Redemption Notice, (A) all dividends on the Preferred Units shall
cease to accrue, (B) all Preferred Units shall be deemed no longer outstanding
and (C) all other rights with respect to the Preferred Units, including the
rights, if any, to receive notices, will terminate, except only the rights of
Preferred Unitholders thereof to receive the cash consideration for each of
their Preferred Units to be redeemed. If the Company defaults in providing to
the Preferred Unitholders cash for the Preferred Units to be redeemed as set
forth in the Final Company Redemption Notice, then the Preferred Units shall
remain outstanding and continue to accumulate the Preferred Distribution Amount
and have all other rights, preferences and privileges of Preferred Units.
Notwithstanding any Final Company Redemption Notice, there shall be no
redemption of any Preferred Units called for redemption until funds sufficient
to pay the full consideration with respect to each such Preferred Unit shall
have been paid to the Preferred Unitholders.

 

53 

 

 

(iv) For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, (x) the Company shall not be required to redeem any Preferred
Units as a result of any Mandatory Redemption Event (other than pursuant to
Section 4.8(f)(i)(A) hereof but only to the extent that all of the obligations
(other than contingent obligations for which no claim has been made) under the
Credit Agreement have been repaid in full in cash in accordance with their terms
in connection with such Preferred Change of Control) (and shall not be in
default of any provision hereof), or deliver any Final Company Redemption Notice
as a result thereof, and (y) no Preferred Unitholder shall be permitted to
deliver any Redemption Notice as a result of any Mandatory Redemption Event (and
any such Redemption Notice so delivered shall not be effective), in each case,
to the extent that the Company would not be permitted to redeem any Preferred
Units at such time as a result of any Mandatory Redemption Event or otherwise
due to the limitations and restrictions set forth in the Credit Agreement as in
effect on the date hereof (but not any Replacement Financing Agreement unless
the limitations on Restricted Payments therein are not more adverse to the
Preferred Unitholders in the aggregate than to those set forth in the Credit
Agreement as in effect on the date hereof).

 

(g) Board Observer. The Preferred Required Unitholders shall have the right to
invite one natural person (an “Observer”) to attend and participate in meetings
of the Board and any committees thereof (and any board of managers of the
Company or any Subsidiary of the Company or similar body, if established) in a
nonvoting observer capacity. The Managing Member shall provide a reasonable
opportunity for the Observer to participate in any such meeting by means of
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other. The Observer shall not
have any right to vote on any matter presented to the Board or any committee
thereof and shall, prior to attending any meeting of the Board, execute and
deliver to the Board an agreement to abide by all policies applicable to members
of the Board and a confidentiality agreement reasonably acceptable to the Board.
The Company shall provide to the Observer (i) notice of the time and place of
any such meeting in the same manner and at the same time as notice is sent to
the members of the Board or such committee, as the case may be, (ii) if the
Observer cannot attend a meeting in person, electronic means of attending such
meeting remotely including by telephone conference call or other similar means
and (iii) all notices, minutes, consents, materials and other information,
including monthly management reports, operational performance metrics and other
financial and performance information, delivered to the members of the Board or
committee thereof in their capacity as such at the same time and in the same
manner as provided to such members. Notwithstanding the foregoing, the Company
reserves the right to exclude the Observer from access to any material or
meeting or portion thereof if (A) the Company has been advised by counsel in
writing that such exclusion is reasonably necessary to preserve the
attorney-client privilege or attorney work product privilege or (B) the Company
has received written advice of outside counsel that if such Observer obtained
such information it would result in a conflict of interest. Notwithstanding the
foregoing, the Company shall (i) use reasonable best efforts to avoid or
mitigate any such exclusion and (ii) inform the Observer of the general nature
of the subject matter discussed and explain the Board’s rationale for the
discussion to exclude the Observer. The Company and its Subsidiaries shall
reimburse all reasonable and documented fees, out-of-pocket costs and
out-of-pocket expenses of the Observer associated with the execution of the
Observer’s role and attendance at such meetings including travel, meals and
accommodations.

 

54 

 

 

(h) Expenses. The Company shall pay, within 15 days after written demand
therefor, GSO’s reasonable and documented fees, out-of-pocket costs and
out-of-pocket expenses (including, without limitation, the reasonable and
documented fees and out-of-pocket expenses of any outside counsel to GSO)
arising in connection with the administration or enforcement of GSO’s rights
under this Agreement and any amendment or waiver with respect to this Agreement.

 

(i) Termination. In the case of redemption of all of the Preferred Units, this
Section 4.8 and Sections 5.2(h) and (i) shall automatically terminate and be of
no further force and effect at such time as no Preferred Units remain
outstanding.

 

(j) For so long as GSO together with its Affiliates own at least the Qualifying
Ownership Interest, the Company will permit GSO and its Affiliates to visit and
inspect, once within any twelve month period (except if a Mandatory Redemption
Event has occurred or an Event of Default under and as defined in the Credit
Agreement as in effect on the date hereof has occurred, in which event the
Company will permit GSO and its Affiliates to visit and inspect without
limitation), at their expense, the properties of the Company and its
Subsidiaries, to examine the books and records and to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the principal
officers of the Company, all upon reasonable notice and at such reasonable times
as GSO and its Affiliates may reasonably request. Any investigation pursuant to
this Section 4.8(j) shall be conducted during normal business hours and in such
manner as not to interfere unreasonably with the conduct of the business of the
Company, and nothing herein shall require the Company or any Subsidiary to
disclose any information to the extent (i) prohibited by applicable law or
regulation, (ii) that the Company reasonably believes such information to be
competitively sensitive proprietary information (except to the extent GSO and
its Affiliates provide assurances reasonably acceptable to the Company that such
information shall not be used by GSO and its Affiliates to compete with the
Company and its Subsidiaries), or (iii) that such disclosure would reasonably be
expected to cause a violation of any agreement to which the Company or any
Subsidiary is a party or would cause a risk of a loss of attorney-client
privilege to the Company or any Subsidiary. The Company shall use commercially
reasonable efforts to make appropriate substitute disclosure arrangements under
circumstances where any of the restrictions in the foregoing clauses apply, and
shall provide, to the extent feasible, a simple description of any information
withheld on the basis of the foregoing restrictions. “Qualifying Ownership
Interest” means 25% of the Preferred Units.

 

55 

 

 

(k) Affirmative Covenants.

 

(i) To the extent the Long Engineering Acquisition does not close within 10
Business Days after the date hereof, the Initial Term Loans (as defined in the
Credit Agreement as in effect on the date hereof) will be prepaid by $10.5
million on the 11th Business Day after the date hereof.

 

(ii) For so long as the Preferred Units remain outstanding, the Company and the
Borrower shall exercise any reclassification rights, with respect to Restricted
Payments incurrence-based basket exceptions under Section 6.07 of the Credit
Agreement as in effect on the date hereof, to reclassify any Restricted Payments
made in reliance on any dollar basket to reliance on an incurrence-based basket,
if and whenever permitted.

 

(iii) For so long as the Preferred Units remain outstanding, the Company shall
promptly provide to the Preferred Unitholders written notice of the occurrence
of any Mandatory Redemption Event pursuant to Section 4.8(f) hereof.

 

(iv) For so long as the Preferred Units remain outstanding, any Restricted
Payments made by the Company pursuant to Sections 6.07(a)(vii) or 6.07(a)(xiii)
of the Credit Agreement shall be made first pursuant to Section 6.07(a)(xiii),
second pursuant to Section 6.07(a)(vii)(B) and third pursuant to Section
6.07(a)(vii)(A), in each case to the fullest extent permitted under such
provisions. For purposes of this paragraph, all references to the Credit
Agreement are deemed to be references to the Credit Agreement as in effect on
the date hereof.

 

Article V
ALLOCATIONS OF PROFITS AND LOSSES

 

Section 5.1 Profits and Losses. After giving effect to the allocations under
Section 5.2 and subject to Section 5.4, Profits and Losses (and, to the extent
determined by the Managing Member to be necessary and appropriate to achieve the
resulting Capital Account balances described below, any allocable items of
income, gain, loss, deduction or credit includable in the computation of Profits
and Losses) for each Fiscal Year or other taxable period shall be allocated
among the Members during such Fiscal Year or other taxable period in a manner
such that, after giving effect to all distributions through the end of such
Fiscal Year or other taxable period (including any taxable periods ending on a
Preferred Redemption Date), the Capital Account balance of each Member,
immediately after making such allocation, is, as nearly as possible, equal to
(i) the amount such Member would receive pursuant to Section 11.3(b) if all
assets of the Company on hand at the end of such Fiscal Year or other taxable
period were sold for cash equal to their Gross Asset Values, all liabilities of
the Company were satisfied in cash in accordance with their terms (limited with
respect to each nonrecourse liability to the Gross Asset Value of the assets
securing such liability), and all remaining or resulting cash was distributed,
in accordance with Section 11.3(b), to the Members immediately after making such
allocation, minus (ii) such Member’s share of Company Minimum Gain and Member
Minimum Gain, computed immediately prior to the hypothetical sale of assets, and
the amount any such Member is treated as obligated to contribute to the Company,
computed immediately after the hypothetical sale of assets. For the avoidance of
doubt, any Preferred Units being redeemed on any Preferred Redemption Date shall
be treated as outstanding as of the last day of the taxable period ending on
such date for purposes of this Section 5.1.

 

56 

 

 

Section 5.2 Special Allocations.

 

(a) Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members on a pro rata basis in accordance with the
number of Units owned by each Member. The amount of Nonrecourse Deductions for a
Fiscal Year or other taxable period shall equal the excess, if any, of the net
increase, if any, in the amount of Company Minimum Gain during that Fiscal Year
or other taxable period over the aggregate amount of any distributions during
that Fiscal Year or other taxable period of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined in
accordance with the provisions of Treasury Regulations Section 1.704-2(d).

 

(b) Any Member Nonrecourse Deductions for any Fiscal Year or other taxable
period shall be specially allocated to the Member who bears economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations Section
1.704-2(i) and shall be interpreted consistently therewith.

 

(c) Notwithstanding any other provision of this Agreement to the contrary, if
there is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations Section
1.704-2(g)(2)). This section is intended to constitute a minimum gain chargeback
under Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(d) Notwithstanding any other provision of this Agreement except Section 5.2(c),
if there is a net decrease in Member Minimum Gain during any Fiscal Year or
other taxable period (or if there was a net decrease in Member Minimum Gain for
a prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

57 

 

 

(e) Notwithstanding any provision hereof to the contrary except Section 5.2(a)
and Section 5.2(b), no Losses or other items of loss or expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) at the end of such Fiscal Year or other
taxable period. All Losses and other items of loss and expense in excess of the
limitation set forth in this Section 5.2(e) shall be allocated to the Members
who do not have an Adjusted Capital Account Deficit in proportion to their
relative positive Capital Accounts but only to the extent that such Losses and
other items of loss and expense do not cause any such Member to have an Adjusted
Capital Account Deficit.

 

(f) Notwithstanding any provision hereof to the contrary except Section 5.2(c)
and Section 5.2(d), in the event any Member unexpectedly receives any
adjustment, allocation or distribution described in paragraph (4), (5) or (6) of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for the Fiscal Year or other taxable period) shall be specially
allocated to such Member in an amount and manner sufficient to eliminate any
Adjusted Capital Account Deficit of that Member as quickly as possible;
provided, that an allocation pursuant to this Section 5.2(f) shall be made only
if and to the extent that such Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in Section 5.1 and Section 5.2
have been tentatively made as if this Section 5.2(f) were not in this Agreement.
This Section 5.2(f) is intended to constitute a qualified income offset under
Treasury Regulations Section 1.704-1(b)(2)(ii) and shall be interpreted
consistently therewith.

 

(g) If any Member has a deficit balance in its Capital Account at the end of any
Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible; provided, that an allocation pursuant to this
Section 5.2(g) shall be made only if and to the extent that such Member would
have a deficit balance in its Capital Account in excess of such sum after all
other allocations provided for in Section 5.1 and Section 5.2 have been made as
if Section 5.2(f) and this Section 5.2(g) were not in this Agreement.

 

(h) If any Preferred Units are redeemed pursuant to this Agreement and the
Capital Account with respect to each such Preferred Unit does not equal the
Preferred Redemption Price, then items of gross income, gain, loss and deduction
will be allocated to the Preferred Unitholders whose Units are being redeemed,
pro rata, in a manner such that, to the extent possible, the Capital Account
balance with respect to each such Preferred Unit equals the Preferred Redemption
Price.  If, after making such allocations, the Capital Account balance with
respect to each such Preferred Unit does not equal the Preferred Redemption
Price, then (i) to the extent the Preferred Redemption Price exceeds such
Capital Account balance, the Company will be deemed to make a guaranteed payment
(within the meaning of Code Section 707(c)) to the Preferred Unitholders whose
Preferred Units are being redeemed in an aggregate amount equal to the amount of
such excess for each Preferred Unit being redeemed and the deduction with
respect to the deemed guaranteed payments will be allocated 100% to the Common
Unitholders on a pro rata basis, or (ii) to the extent such Capital Account
balance exceeds the Preferred Redemption Price, the Company will be deemed to
make a guaranteed payment to the Common Unitholders on a pro rata basis, in an
aggregate amount equal to the amount of such excess for each Preferred Unit
being redeemed, and the deduction with respect to the deemed guaranteed payments
will be allocated 100% to the Preferred Unitholders, on a pro rata basis.

 

58 

 

 

(i) If upon the liquidation of the Company, the Capital Account with respect to
each Preferred Unit does not equal the Preferred Redemption Price, then items of
gross income, gain, loss and deduction will be allocated to the Preferred
Unitholders on a pro rata basis, in a manner such that, to the extent possible,
the Capital Account balance with respect to each such Preferred Unit equals the
Preferred Redemption Price.  If, after making such allocations, the Capital
Account balance with respect to each such Preferred Unit does not equal the
Preferred Redemption Price, then (i) to the extent the Preferred Redemption
Price exceeds such Capital Account balance, the Company will make a guaranteed
payment (within the meaning of Code Section 707(c)) to the Preferred Unitholders
on a pro rata basis, in an aggregate amount equal to the amount of such excess
for each Preferred Unit, and the deduction with respect to the guaranteed
payments will be allocated 100% to the Common Unitholders on a pro rata basis,
or (ii) to the extent such Capital Account balance exceeds the Preferred
Redemption Price, the Company will make a guaranteed payment to the Common
Unitholders on a pro rata basis, in an aggregate amount equal to the amount of
such excess for each Preferred Unit, and the deduction with respect to the
guaranteed payments will be allocated 100% to the Preferred Unitholders on a pro
rata basis.

 

(j) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom such
distribution was made if Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

 

(k) The allocations set forth in Sections 5.2(a) through 5.2(g) and Section
5.2(j) (the “Regulatory Allocations”) are intended to comply with certain
requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding any other provision of this Article V (other than the Regulatory
Allocations), the Regulatory Allocations (and anticipated future Regulatory
Allocations) shall be taken into account in allocating other items of income,
gain, loss and deduction among the Members so that, to the extent possible, the
net amount of such allocation of other items and the Regulatory Allocations to
each Member should be equal to the net amount that would have been allocated to
each such Member if the Regulatory Allocations had not occurred. This Section
5.2(k) is intended to minimize to the extent possible and to the extent
necessary any economic distortions which may result from application of the
Regulatory Allocations and shall be interpreted in a manner consistent
therewith.

 

59 

 

 

Section 5.3 Allocations for Tax Purposes in General.

 

(a) Except as otherwise provided in this Section 5.3, each item of income, gain,
loss and deduction of the Company for U.S. federal income tax purposes shall be
allocated among the Members in the same manner as such item is allocated under
Sections 5.1 and 5.2.

 

(b) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder (including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using (i) the “traditional method,” under
Treasury Regulations Section 1.704-3(b) with respect to any property deemed to
be contributed by Atlas to the Company and (ii) any method or methods determined
by the Managing Member to be appropriate and in accordance with the applicable
Treasury Regulations with respect to any other Company property.

 

(c) Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions and (ii)
recapture of credits shall be allocated to the Members in accordance with
applicable Law.

 

(d) Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local income taxes and shall not affect or in any way be
taken into account in computing any Member’s Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

 

(e) If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations Section
1.704-1(b)(4)(x).

 

(f) Any adjustment to the adjusted tax basis of Company property pursuant to
Code Section 743(b) resulting from a transfer of a Company Interest shall be
handled in accordance with Treasury Regulations section 1.743-1(j).

 

Section 5.4 Other Allocation Rules.

 

(a) The Members are aware of the income tax consequences of the allocations made
by this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for U.S. federal and applicable state and local income tax purposes.

 

(b) The provisions regarding the establishment and maintenance for each Member
of a Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2 and 5.3 are intended to comply with the Treasury Regulations
and to reflect the intended economic entitlement of the Members. If the Managing
Member determines that the application of the provisions in Sections 4.4, 5.1,
5.2 or 5.3 would result in non-compliance with the Treasury Regulations or would
be inconsistent with the intended economic entitlement of the Members, the
Managing Member is authorized to make any appropriate adjustments to such
provisions to the extent permitted by applicable Law.

 

60 

 

 

(c) All items of income, gain, loss, deduction and credit allocable to an
interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee based on the portion of the Fiscal
Year or other taxable period during which each was recognized as the owner of
such interest, without regard to the results of Company operations during any
particular portion of that year and without regard to whether cash distributions
were made to the Transferor or the Transferee during that year; provided,
however, that this allocation must be made in accordance with a method
determined by the Managing Member and permissible under Code Section 706 and the
Treasury Regulations thereunder.

 

(d) The Members’ proportionate shares of the “excess nonrecourse liabilities” of
the Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3),
shall be allocated to the Members on a pro rata basis in accordance with the
number of Units owned by each Member.

 

(e) To the extent any amount is treated as a guaranteed payment (within the
meaning of Code Section 707(c)) pursuant to Section 10.6 hereof, the deduction
with respect to such guaranteed payment will be allocated 100% to the Common
Unitholders on a pro rata basis.

 

Article VI
DISTRIBUTIONS

 

Section 6.1 Distributions.

 

(a) Distributions. To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine (in its sole discretion in accordance with
the fiduciary duties set forth in Section 7.1(b)) using such record date as the
Managing Member may designate; provided that, so long as the Preferred Units
remain outstanding, such distributions shall only be declared at the end of a
Quarter so long as there remain funds legally available therefor after the cash
payments required to be paid pursuant to Section 4.8(b) are made in such
Quarter. Any such distribution shall be made to the Members as of the close of
business on such record date on a pro rata basis (except that, for the avoidance
of doubt, repurchases or redemptions made in accordance with Section 4.1(f) or
payments made in accordance with Sections 7.4 or 7.8 need not be on a pro rata
basis), in accordance with the number of Units owned by each Member as of the
close of business on such record date; provided, however, that the Managing
Member shall have the obligation to make distributions as set forth in Sections
6.2 and 11.3(b)(iii); and provided, further, that, notwithstanding any other
provision herein to the contrary, no distributions shall be made to any Member
to the extent such distribution would render the Company insolvent or violate
the Act. For purposes of the foregoing sentence, insolvency means the inability
of the Company to meet its payment obligations when due. Promptly following the
designation of a record date and the declaration of a distribution pursuant to
this Section 6.1, the Managing Member shall give notice to each Member of the
record date, the amount and the terms of the distribution and the payment date
thereof. For the avoidance of doubt, distributions to the holders of Preferred
Units shall be made pursuant to Section 4.8(b) and not this Section 6.1.

 

61 

 

 

(b) Successors. For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 

(c) Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. In the event of any distribution of
(i) property in kind or (ii) both cash and property in kind, each Member shall
be distributed its proportionate share of any such cash so distributed and its
proportionate share of any such property so distributed in kind (based on the
Fair Market Value of such property). To the extent that the Company distributes
property in-kind to the Members, the Company shall be treated as making a
distribution equal to the Fair Market Value of such property for purposes of
Section 6.1(a) and such property shall be treated as if it were sold for an
amount equal to its Fair Market Value. Any resulting gain or loss shall be
allocated to the Member’s Capital Accounts in accordance with Section 5.1 and
Section 5.2.

 

Section 6.2 Tax-Related Distributions. On each Tax Distribution Date, the
Company will, subject to the availability of funds and any restrictions
contained in any agreement to which the Company is bound (including the Credit
Agreement), (a) make distributions to the holders of Common Units pro rata in
proportion to their respective number of Common Units in an amount sufficient to
cause PubCo to receive a distribution equal to the sum of all of PubCo’s
federal, state, local and non-U.S. tax liabilities during such Quarter or other
taxable period to which the tax-related distribution under this Section 6.2
relates solely as a result of allocations of income and gain pursuant to Section
5.3(a) hereof, and taking into account all losses, depreciation, amortization
and other tax assets available to reduce any such liabilities and (b) make
distributions to the holders of Preferred Units pro rata in proportion to their
respective number of Preferred Units in an amount sufficient to cause the
Preferred Unitholders to receive a distribution equal to the sum of all of such
Preferred Unitholder’s federal, state, local and non-U.S. tax liabilities
attributable to its Preferred Units during the Quarter or other taxable period
to which the tax-related distribution under this Section 6.2 relates (to the
extent the cash distributions made under Section 4.8(b) were less than the
amount of such tax liabilities). Any distributions made under Section 6.2(b)
shall be treated as an advance against any future distributions to be made
pursuant to this Agreement. Notwithstanding the foregoing, no Restricted
Payments pursuant to this Section 6.2 shall be made pursuant to Sections
6.07(a)(vii) or (xiii) of the Credit Agreement as in effect on the date hereof
(or any similar provision of any Replacement Financing Agreement).

 

Section 6.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as specifically provided in this Agreement.

 

62 

 

 

Article VII
MANAGEMENT

 

Section 7.1 Managing Member Rights; Fiduciary Duties.

 

(a) PubCo shall be the sole Managing Member of the Company. Except as otherwise
required by Law or expressly provided for in this Agreement, (i) the Managing
Member shall have full and complete charge of all affairs of the Company, (ii)
the management and control of the Company’s business activities and operations
shall rest exclusively with the Managing Member, and the Managing Member shall
make all decisions regarding the business, activities and operations of the
Company (including the incurrence of costs and expenses) in its sole discretion
without the consent of any other Member and (iii) the Members, other than the
Managing Member (in their capacity as such), shall not participate in the
control, management, direction or operation of the activities or affairs of the
Company and shall have no power to act for or bind the Company.

 

(b) In connection with the performance of its duties as the Managing Member of
the Company, except as otherwise set forth herein, the Managing Member
acknowledges that it will owe to the Members the same fiduciary duties as it
would owe to the stockholders of a Delaware corporation if it were a member of
the board of directors of such a corporation and the Members were stockholders
of such corporation. The Members acknowledge that the Managing Member will take
action through the Board, and that the members of the Board will owe comparable
fiduciary duties to the stockholders of the Managing Member.

 

Section 7.2 Officers.

 

(a) The Managing Member may appoint, employ or otherwise contract with any
Person for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

(b) The Officers of the Company as of the date hereof are set forth on Exhibit B
attached hereto.

 

(c) Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect. The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of chief executive officer of a corporation organized under the DGCL,
subject to the terms of this Agreement, and will have such other powers and
duties as may be prescribed by the Managing Member or this Agreement. The Chief
Executive Officer will have the power to execute bonds, mortgages and other
contracts requiring a seal, under the seal of the Company, except where required
or permitted by Law to be otherwise signed and executed, and except where the
signing and execution thereof will be expressly delegated by the Managing Member
to some other Officer or agent of the Company.

 

63 

 

 

(d) Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include one or more vice presidents, a secretary, one
or more assistant secretaries, a chief financial officer, a general counsel, a
treasurer, one or more assistant treasurers, a chief operating officer, an
executive chairman, and any other officers that the Managing Member deems
appropriate. Except as set forth herein, the Officers will serve at the pleasure
of the Managing Member, subject to all rights, if any, of such Officer under any
contract of employment. Any individual may hold any number of offices, and an
Officer may, but need not, be a Member of the Company. The Officers will
exercise such powers and perform such duties as specified in this Agreement or
as determined from time to time by the Managing Member.

 

(e) Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that notice
and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 

(f) The Officers, in the performance of their duties as such, shall owe to the
Company and the Members duties of loyalty and due care of the type owed by the
officers of a corporation to such corporation and its shareholders under the
DGCL.

 

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports, or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

(a) one or more employees or other agents of the Company or subordinates whom
the Officer reasonably believes to be reliable and competent in the matters
presented; and

 

(b) any attorney, public accountant, or other Person as to matters which the
Officer reasonably believes to be within such Person’s professional or expert
competence.

 

Section 7.4 Indemnification.

 

(a) Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise subject to or involved in any
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
or she is or was a director or an officer of the Company or is or was serving at
the request of the Company as a director, board observer, officer, employee or
agent of another company or of an Affiliate of the Company, or a partnership,
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan (an “Indemnitee”), whether the basis of such Proceeding is
alleged action in an official capacity as a director, board observer, officer,
employee or agent or in any other capacity while serving as a director, officer,
employee or agent, shall be indemnified by the Company to the fullest extent
permitted or required by the Act and any other applicable law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than such law permitted the Company to provide prior to
such amendment), against all expense, Liability and loss (including attorneys’
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) reasonably incurred or suffered by such Indemnitee in connection
therewith (“Indemnifiable Losses”); provided, however, that, except as provided
in Section 7.4(d) with respect to Proceedings to enforce rights to
indemnification, the Company shall indemnify any such Indemnitee pursuant to
this Section 7.4 in connection with a Proceeding (or part thereof) initiated by
such Indemnitee only if such Proceeding (or part thereof) was authorized by the
Board.

 

64 

 

 

(b) Right to Advancement of Expenses. The right to indemnification conferred in
Section 7.4(a) shall include the right to advancement by the Company of any and
all expenses (including, without limitation, attorneys’ fees and expenses)
incurred in defending any such Proceeding in advance of its final disposition
(an “Advancement of Expenses”); provided, however, that, if the Act so requires,
an Advancement of Expenses incurred by an Indemnitee in his or her capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by such Indemnitee, including without limitation service to an employee
benefit plan) shall be made pursuant to this Section 7.4(b) only upon delivery
to the Company of an undertaking (an “Undertaking”), by or on behalf of such
Indemnitee, to repay, without interest, all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such Indemnitee is not
entitled to be indemnified for such expenses under this Section 7.4(b). An
Indemnitee’s right to an Advancement of Expenses pursuant to this Section 7.4(b)
is not subject to the satisfaction of any standard of conduct and is not
conditioned upon any prior determination that Indemnitee is entitled to
indemnification under Section 7.4(a) with respect to the related Proceeding or
the absence of any prior determination to the contrary.

 

(c) Contract Rights. The rights to indemnification and to the Advancement of
Expenses conferred in Sections 7.4(a) and (b) shall be contract rights and such
rights shall continue as to an Indemnitee who has ceased to be a director, board
observer, officer, employee or agent and shall inure to the benefit of the
Indemnitee’s heirs, executors and administrators.

 

(d) Right of Indemnitee to Bring Suit. If a claim under Sections 7.4(a) or (b)
is not paid in full by the Company within 60 calendar days after a written claim
has been received by the Company, except in the case of a claim for an
Advancement of Expenses, in which case the applicable period shall be
20 calendar days, the Indemnitee may at any time thereafter bring suit against
the Company to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, or in a suit brought by the Company to recover an
Advancement of Expenses pursuant to the terms of an Undertaking, the Indemnitee
shall be entitled to the fullest extent permitted or required by the Act, as the
same exists or may hereafter be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
reimbursements of prosecution or defense expenses than such law permitted the
Company to provide prior to such amendment), to be paid also the expense of
prosecuting or defending such suit. In (i) any suit brought by the Indemnitee to
enforce a right to indemnification hereunder (but not in a suit brought by the
Indemnitee to enforce a right to an Advancement of Expenses) it shall be a
defense that, and (ii) any suit brought by the Company to recover an Advancement
of Expenses pursuant to the terms of an Undertaking, the Company shall be
entitled to recover such expenses, without interest, upon a Final Adjudication
that, the Indemnitee has not met any applicable standard for indemnification set
forth in the Act. Neither the failure of the Company (including its Managing
Member or independent legal counsel) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the Act, nor an actual determination by the Company
(including the Managing Member or independent legal counsel) that the Indemnitee
has not met such applicable standard of conduct, shall create a presumption that
the Indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by the Indemnitee, be a defense to such suit. In any suit
brought by an Indemnitee to enforce a right to indemnification or to an
Advancement of Expenses hereunder, or brought by the Company to recover an
Advancement of Expenses hereunder pursuant to the terms of an Undertaking, the
burden of proving that the Indemnitee is not entitled to be indemnified, or to
such Advancement of Expenses, shall be on the Company.

 

65 

 

 

(e) Appearance as a Witness. Notwithstanding any other provision of this Section
7.4, the Company shall pay or reimburse expenses incurred by any Person entitled
to be indemnified pursuant to this Section 7.4 in connection with such Person’s
appearance as a witness or other participation in a Proceeding at a time when he
is not a named defendant or respondent in the Proceeding.

 

(f) Nonexclusivity of Rights. The rights to indemnification and the Advancement
of Expenses conferred in this Section 7.4 shall not be exclusive of any other
right which a Person may have or hereafter acquire under any statute, this
Agreement, any agreement, any vote of stockholders or disinterested directors or
otherwise. Nothing contained in this Section 7.4 shall limit or otherwise affect
any such other right or the Company’s power to confer any such other right.

 

(g) No Duplication of Payments. The Company shall not be liable under this
Section 7.4 to make any payment to an Indemnitee in respect of any Indemnifiable
Losses to the extent that the Indemnitee has otherwise actually received payment
(net of any expenses incurred in connection therewith and any repayment by the
Indemnitee made with respect thereto) under any insurance policy or from any
other source in respect of such Indemnifiable Losses.

 

(h) Maintenance of Insurance or Other Financial Arrangements. In compliance with
applicable Law, the Company (with the approval of the Managing Member) may
purchase and maintain insurance or make other financial arrangements on behalf
of any Person who is or was a Member, employee or agent of the Company, or at
the request of the Company, is or was serving as a manager, director, officer,
employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, for any Liability
asserted against such Person and Liability and expenses incurred by such Person
in such Person’s capacity as such, or arising out of such Person’s status as
such, whether or not the Company has the authority to indemnify such Person
against such expense, Liability or loss under the Act.

 

66 

 

 

Section 7.5 Resignation or Termination of Managing Member. PubCo shall not, by
any means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 7.5. No termination or replacement of PubCo as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than PubCo (or its successor, as applicable) as
Managing Member shall be effective unless PubCo (or its successor, as
applicable) and the new Managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against PubCo (or its successor, as applicable) and the new Managing Member (as
applicable), to cause (a) PubCo to comply with all PubCo’s obligations under
this Agreement (including its obligations under Section 4.6) other than those
that must necessarily be taken in its capacity as Managing Member and (b) the
new Managing Member to comply with all the Managing Member’s obligations under
this Agreement.

 

Section 7.6 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

 

Section 7.7 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that, following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the surrender and delivery of one share of Class B Common
Stock) is redeemable for the same amount and same type of property, securities
or cash (or combination thereof) that one share of Class A Common Stock becomes
exchangeable for or converted into as a result of the Reclassification Event and
(ii) PubCo or the successor to PubCo, as applicable, is obligated to deliver
such property, securities or cash upon such redemption. PubCo shall not
consummate or agree to consummate any Reclassification Event unless the
successor Person, if any, becomes obligated to comply with the obligations of
PubCo (in whatever capacity) under this Agreement.

 

Section 7.8 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company and (ii) upon the determination of the Managing Member
(acting in its sole discretion in accordance with the fiduciary duties set forth
in Section 7.1(b)), reimburse the Managing Member for any costs, fees or
expenses incurred by it in connection with serving as the Managing Member. To
the extent that the Managing Member determines in its sole discretion that such
expenses are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its Subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its Subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without limitation, costs of securities offerings not borne directly
by Members, board of directors compensation and meeting costs, costs of periodic
reports to its stockholders, litigation costs and damages arising from
litigation, accounting and legal costs; provided, that the Company shall not pay
or bear any income tax obligations of the Managing Member. In the event that (i)
shares of Class A Common Stock or other Equity Securities of PubCo were sold to
underwriters in any public offering after the Effective Time, in each case, at a
price per share that is lower than the price per share for which such shares of
Class A Common Stock or other Equity Securities of PubCo are sold to the public
in such public offering after taking into account any Discount and (ii) the
proceeds from such public offering are used to fund the Cash Election Amount for
any redeemed Units or otherwise contributed to the Company, the Company shall
reimburse the Managing Member for such Discount by treating such Discount as an
additional Capital Contribution made by the Managing Member to the Company,
issuing Units in respect of such deemed Capital Contribution in accordance with
Section 4.6(b)(ii), and increasing the Managing Member’s Capital Account by the
amount of such Discount. For the avoidance of doubt, any payments made to or on
behalf of the Managing Member pursuant to this Section 7.8 shall not be treated
as a distribution pursuant to Section 6.1(a) but shall instead be treated as a
cost or an expense of the Company.

 

67 

 

 

Article VIII
ROLE OF MEMBERS

 

Section 8.1 Rights or Powers. Other than the Managing Member, the Members,
acting in their capacity as Members, shall not have any right or power to take
part in the management or control of the Company or its business and affairs, or
to act for or bind the Company in any way. Notwithstanding the foregoing, the
Members have all the rights and powers specifically set forth in this Agreement
and, to the extent not inconsistent with this Agreement, in the Act. Any Member,
its Affiliates and its and their employees, stockholders, agents, directors or
officers may also be an employee or be retained as an agent of the Company.
Except as specifically provided herein, a Member (other than the Managing
Member) shall not, in its capacity as a Member, take part in the operation,
management or control of the Company’s business, transact any business in the
Company’s name or have the power to sign documents for or otherwise bind the
Company.

 

Section 8.2 Voting.

 

(a) Meetings of the Members may be called by the Managing Member. Such request
shall state the location of the meeting and the nature of the business to be
transacted at the meeting. Written notice of any such meeting shall be given to
all Members not less than two (2) Business Days and not more than 30 days prior
to the date of such meeting. Members may vote in person, by proxy or by
telephone at any meeting of the Members and may waive advance notice of such
meeting. Whenever the vote or consent of Members is permitted or required under
this Agreement, such vote or consent may be given at a meeting of the Members or
may be given in accordance with the procedure prescribed in this Section 8.2.
Except as otherwise expressly provided in this Agreement, the affirmative vote
of the Members holding a majority of the outstanding Units shall constitute the
act of the Members; provided, that no shares of Class B Common Stock may be
Transferred unless a corresponding number of Units are Transferred therewith in
accordance with this Agreement.

 

68 

 

 

(b) Each Member may authorize any Person or Persons to act for it by proxy on
all matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

(c) Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 

(d) Any action required or permitted to be taken by the Members may be taken
without a meeting if the requisite Members whose approval is necessary consent
thereto in writing.

 

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member or Company Representative.

 

Section 8.4 Investment Opportunities. To the fullest extent permitted by
applicable law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Member (other than Members who are directors,
officers, employees or other services providers of the Company, PubCo or any of
their respective subsidiaries), any of their respective affiliates (other than
the Company, the Managing Member or any of their respective subsidiaries), or
any of their respective officers, directors, agents, shareholders, members, and
partners (each, a “Business Opportunities Exempt Party”). The Company renounces
any interest or expectancy of the Company in, or in being offered an opportunity
to participate in, business opportunities that are from time to time presented
to any Business Opportunities Exempt Party. No Business Opportunities Exempt
Party who acquires knowledge of a potential transaction, agreement, arrangement
or other matter that may be an opportunity for the Company or any of its
subsidiaries shall have any duty to communicate or offer such opportunity to the
Company. No amendment or repeal of this Section 8.4 shall apply to or have any
effect on the liability or alleged liability of any Business Opportunities
Exempt Party for or with respect to any opportunities of which any such Business
Opportunities Exempt Party becomes aware prior to such amendment or repeal. Any
Person purchasing or otherwise acquiring any interest in any Units shall be
deemed to have notice of and consented to the provisions of this Section 8.4.
Neither the alteration, amendment or repeal of this Section 8.4, nor the
adoption of any provision of this Agreement inconsistent with this Section 8.4,
shall eliminate or reduce the effect of this Section 8.4 in respect of any
business opportunity first identified or any other matter occurring, or any
cause of action, suit or claim that, but for this Section 8.4, would accrue or
arise, prior to such alteration, amendment, repeal or adoption. Notwithstanding
anything to the contrary set forth in this Agreement, except as otherwise
required by law, neither Bernhard Capital Partners Management LP nor any of its
Affiliates (including one or more associated investment funds or portfolio
companies) nor any of their respective directors, officers, managers, members,
equityholders or employees other than those that serve on the board of directors
of PubCo (each, an “Excluded Person”) shall have any duty (contractual or
otherwise) to communicate or present any corporate opportunities (“Excluded
Opportunities”) to the Company, PubCo or any of their respective subsidiaries,
Affiliates or equityholders, and the Company and each of the Members, on its own
behalf and on behalf of their respective Affiliates and equityholders, hereby
irrevocably waive any right to require any Excluded Person to act in a manner
inconsistent with the provisions of this Section 8.4. Furthermore, none of the
Company or its subsidiaries or any Member will acquire or be entitled to any
interest or participation in any Excluded Opportunities as a result of the
participation therein by an Excluded Person.

 

69 

 

 

Section 8.5 Use of Names. Except as otherwise required by applicable law, each
of the Company and Members agrees that, without the consent of GSO, such Person
will not, and will cause its Affiliates not to, make reference to or use, in
writing, the names of “GSO”, “Blackstone” or any of their respective Affiliates
in connection with the interest of such Person in the Company or otherwise
without the prior written consent of GSO.

 

Article IX
TRANSFERS OF INTERESTS

 

Section 9.1 Restrictions on Transfer.

 

(a) Except as provided in Section 4.6, no Member shall Transfer all or any
portion of its Interest without the Managing Member’s prior written consent,
which consent shall be granted or withheld in the Managing Member’s sole
discretion. If, notwithstanding the provisions of this Section 9.1(a), all or
any portion of a Member’s Interests are Transferred in violation of this Section
9.1(a), involuntarily, by operation of law or otherwise, then without limiting
any other rights and remedies available to the other parties under this
Agreement or otherwise, the Transferee of such Interest (or portion thereof)
shall not be admitted to the Company as a Member nor be entitled to any rights
as a Member hereunder, and the Transferor will continue to be bound by all
obligations hereunder, unless and until the Managing Member consents in writing
to such admission, which consent shall be granted or withheld in the Managing
Member’s sole discretion. Any attempted or purported Transfer of all or a
portion of a Member’s Interests in violation of this Section 9.1(a) shall, to
the fullest extent permitted by law, be null and void and of no force or effect
whatsoever. For the avoidance of doubt, the restrictions on Transfer contained
in this Article IX (other than those set forth in Sections 9.1(b), 9.2 and 9.3)
shall not apply to the Transfer of any capital stock of the Managing Member;
provided, that no shares of Class B Common Stock may be Transferred unless a
corresponding number of Units are Transferred therewith in accordance with this
Agreement. Notwithstanding the foregoing, but subject to any other restrictions
on Transfers set forth in this Agreement, (i) Atlas may distribute a number of
Common Units (and corresponding shares of Class B Common Stock) to its limited
partners (including Atlas Technical Consultants Management LLC) and to Bernhard
Capital Partners Management LP and its Affiliates in accordance with the
provisions of Bernhard Capital Partners Management LP’s limited partnership
agreement and Atlas Technical Consultants Management LLC may distribute the
Common Units (and corresponding shares of Class B Common Stock) it receives in
such distribution to its members; provided, that any Member that is an entity
may elect to make an in-kind distribution of all or any portion of its Interests
to its members, partners or stockholders, as applicable, in each case in
accordance with the terms of its operating agreement; (ii) GSO may Transfer (A)
any number of Units to its Affiliates and (B) Preferred Units to any Person who
is not an Affiliate of GSO so long as any such Transferee will hold at least
five percent (5%) of the outstanding Preferred Units; provided, that, in each
case, (x) for so long as GSO and its Affiliates continue to hold at least 50% of
the outstanding Preferred Units (unless a default in payment distributions on
the Preferred Units pursuant to Section 4.8(b) hereof or the bankruptcy or
insolvency of the Company or Atlas has occurred), GSO may not Transfer any
Preferred Units to a Disqualified Transferee and (y) such Transfer would not
cause the Company to be treated as a “publicly traded partnership” within the
meaning of Section 7704 of the Code or a successor provision; and (iii)
[Bernhard Capital Partners Management LP] and its Affiliates shall be permitted
to Transfer all or any portion of their respective Interests to any Person so
long as such Transfer would not cause the Company to be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code or a
successor provision.

 

70 

 

 

(b) In addition to any other restrictions on Transfer contained herein,
including the provisions of this Article IX, in no event may any Transfer or
assignment of Interests by any Member be made (i) to any Person who lacks the
legal right, power or capacity to own Interests; (ii) if such Transfer would (A)
be considered to be effected on or through an “established securities market” or
a “secondary market” or the substantial equivalent thereof as such terms are
used in Treasury Regulations Section 1.7704-1, (B) result in the Company having
more than 100 partners, within the meaning of Treasury Regulations Section
1.7704-1(h)(1) (determined taking into account the rules of Treasury Regulations
Section 1.7704-1(h)(3)), or (C) cause the Company to be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code or a
successor provision or to be taxed as a corporation pursuant to the Code or
successor of the Code; (iii) if such Transfer would cause the Company to become,
with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3 (14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e)(2) of the Code); (iv) if such Transfer
would, in the opinion of counsel to the Company, cause any portion of the assets
of the Company to constitute assets of any employee benefit plan pursuant to the
Plan Asset Regulations or otherwise cause the Company to be subject to
regulation under ERISA; (v) if such Transfer requires the registration of such
Interests or any Equity Securities issued upon any exchange of such Interests,
pursuant to any applicable U.S. federal or state securities Laws; or (vi) if
such Transfer subjects the Company to regulation under the Investment Company
Act or the Investment Advisors Act of 1940, each as amended (or any succeeding
law). Any attempted or purported Transfer of all or a portion of a Member’s
Interests in violation of this Section 9.1(b) shall be null and void and of no
force or effect whatsoever.

 

(c) The Company shall use commercially reasonable efforts to assist any holder
of Preferred Units in any Transfer of Preferred Units permitted hereunder
without registration under the Securities Act by providing customary information
and access (i) in connection with any such holder’s marketing efforts or any
potential transferee’s due diligence and financing arrangements and (ii) in
order to comply with applicable securities Laws.

 

Section 9.2 Notice of Transfer. Other than in connection with Transfers made
pursuant to Section 4.6, each Member shall, after complying with the provisions
of this Agreement, but in any event no later than three Business Days following
any Transfer of Interests, give written notice to the Company of such Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

 

71 

 

 

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (i) the requirements
of this Article IX are met, (ii) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under or relating to this Agreement,
(iii) such Transferee represents that the Transfer was made in accordance with
all applicable securities Laws, (iv) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (v) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability that the Transferor may have to each remaining Member or to the
Company under this Agreement or any other Contract between the Managing Member,
the Company or any of its Subsidiaries, on the one hand, and such Transferor or
any of its Affiliates, on the other hand. Written notice of the admission of a
Member shall be sent promptly by the Company to each remaining Member.
Notwithstanding anything to the contrary in this Section 9.3, and except as
otherwise provided in this Agreement, following a Transfer by one or more
Members (or a transferee of the type described in this sentence) to a Transferee
of all or substantially all of their Interests, such transferee shall succeed to
all of the rights of such Member(s) under this Agreement.

 

Section 9.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
ATLAS TC HOLDINGS LLC, DATED AS OF FEBRUARY 13, 2020, AMONG THE MEMBERS LISTED
THEREIN, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME,
(COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY AND SHALL BE
PROVIDED FREE OF CHARGE TO ANY MEMBER MAKING A REQUEST THEREFOR) AND NO TRANSFER
OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED.”

 

72 

 

 

Article X
ACCOUNTING

 

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

 

Section 10.2 Tax Elections.

 

(a) The Company and any eligible Subsidiary shall make an election (or continue
a previously made election) pursuant to Section 754 of the Code for the taxable
year of the Company that includes the date hereof, shall not thereafter revoke
such election and shall make a new election pursuant to Section 754 of the Code
to the extent necessary following any “termination” of the Company or the
Subsidiary, as applicable, under Section 708 of the Code. In addition, the
Company shall make the following elections on the appropriate forms or tax
returns:

 

(i) to adopt the calendar year as the Company’s Fiscal Year, if permitted under
the Code;

 

(ii) to adopt the accrual method of accounting for U.S. federal income tax
purposes;

 

(iii) to elect to amortize the organizational expenses of the Company as
permitted by Section 709(b) of the Code; and

 

(iv) except as otherwise provided in this Agreement, any other election the
Managing Member may deem appropriate and in the best interests of the Company.

 

Section 10.3 Tax Returns; Information. The Company Representative shall arrange
for the preparation and timely filing of all income and other tax and
informational returns of the Company. The Company Representative shall furnish
to each Member a copy of each approved return and statement, together with any
schedules or other information which each Member may require in connection with
such Member’s own tax affairs as soon as practicable (but in no event more than
ninety days after the end of each Fiscal Year). The Members agree to take all
actions reasonably requested by the Company or the Company Representative to
comply with the Bipartisan Budget Act, including where applicable, filing
amended returns as provided in Sections 6225 or 6226 of the Code and providing
confirmation thereof to the Company Representative, or to otherwise allow the
Company or Company Representative to avoid or reduce any. To the fullest extent
allowable by law, and except with respect to the information described in the
first sentence of this Section 10.3, each Member (other than the Managing
Member) hereby waives all rights to any information that it may otherwise obtain
pursuant to Section 18-505 of the Act.

 

Section 10.4 Company Representative. The Managing Member is specially authorized
and appointed to act as the Company Representative. The Company Representative
may retain, at the Company’s expense, such outside counsel, accountants and
other professional consultants as it may reasonably deem necessary in the course
of fulfilling its obligations as Company Representative.

 

73 

 

 

Section 10.5 Withholding Tax Payments and Obligations.

 

(a) Upon providing reasonable advance written notice of its intention to
withhold and giving a Member a reasonable opportunity to demonstrate that
withholding may not be required or, alternatively, that withholding at a lesser
tax rate may be permissible, the Company and its Subsidiaries may withhold from
payments, distributions, allocations or portions thereof if it is required to do
so by any applicable rule, regulation or law, and each Member hereby authorizes
the Company and its Subsidiaries to withhold or pay on behalf of or with respect
to such Member any amount of taxes that the Managing Member determines, in Good
Faith, that the Company or any of its Subsidiaries is required to withhold or
pay with respect to any amount distributable or allocable to such Member
pursuant to this Agreement.

 

(b) To the extent that any tax is paid by (or withheld from amounts payable to)
the Company or any of its Subsidiaries and the Managing Member determines, in
Good Faith, that such tax relates to one or more specific Members (including any
tax payable by the Company or any of its Subsidiaries pursuant to Section 6225
of the Code with respect to items of income, gain, loss deduction or credit
allocable or attributable to such Member), such tax shall be treated as an
amount of taxes withheld or paid with respect to such Member pursuant to this
Section 10.5.

 

(c) For all purposes under this Agreement, any amounts withheld or paid with
respect to a Member pursuant to this Section 10.5 shall be treated as if
distributed to such Member at the time such withholding or payment is made.
Further, to the extent that the cumulative amount of such withholding or payment
for any period exceeds the distributions to which such Member is entitled for
such period, the amount of such excess shall be considered a loan from the
Company to such Member, with interest accruing at the Prime Rate in effect from
time to time, compounded annually. The Managing Member may, in its discretion,
either demand payment of the principal and accrued interest on such demand loan
at any time (which payment shall not be deemed a Capital Contribution for
purposes of this Agreement), and enforce payment thereof by legal process, or
may withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any such demand loan.

 

(d) Neither the Company nor the Managing Member shall be liable for any excess
taxes withheld in respect of any Member, and, in the event of over withholding,
a Member’s sole recourse shall be to apply for a refund from the appropriate
Governmental Entity.

 

(e) Notwithstanding any other provision of this Agreement, (i) any Person who
ceases to be a Member shall be treated as a Member for purposes of this Section
10.5 and (ii) the obligations of a Member pursuant to this Section 10.5 shall
survive indefinitely with respect to any taxes withheld or paid by the Company
that relate to the period during which such Person was actually a Member,
regardless of whether such taxes are assessed, withheld or otherwise paid during
such period.

 

Section 10.6 Tax Treatment of Cash Quarterly Preferred Distributions. The amount
of any Preferred Quarterly Distribution actually paid in cash to any Preferred
Unitholder pursuant to Section 4.8(b) hereof shall be treated for tax purposes
as a guaranteed payment (within the meaning of Code Section 707(c)) to such
Preferred Unitholder.

 

74 

 

 

Article XI
DISSOLUTION

 

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

(a) the sale of all or substantially all of the assets of the Company;

 

(b) the determination of the Managing Member to dissolve the Company;

 

(c) the termination of the legal existence of the last remaining member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Company in the Company unless the
Company is continued without dissolution in a manner permitted by this Agreement
or the Act; and

 

(d) the entry of a decree of judicial dissolution under Section 18‒802 of the
Act.

 

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above. In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.

 

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) (i) any
Governmental Entity shall take possession of any substantial part of the
property of that Member or shall assume control over the affairs or operations
thereof (ii) or a receiver or trustee shall be appointed, or a writ, order,
attachment or garnishment shall be issued with respect to any substantial part
thereof, and such possession, assumption of control, appointment, writ or order
shall continue for a period of 90 consecutive days, (b) a Member shall (i) admit
in writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors, (ii) apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property or (iii) institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

 

75 

 

 

Section 11.3 Procedure.

 

(a) In the event of the dissolution of the Company for any reason, the Members
shall commence to wind up the affairs of the Company and to liquidate the
Company’s investments; provided, that if a Member is in bankruptcy or dissolved,
the Managing Member shall commence to wind up the affairs of the Company and,
subject to Section 11.4(a), the Managing Member shall have full right and
unlimited discretion to determine in Good Faith the time, manner and terms of
any sale or sales of the Property or other assets pursuant to such liquidation,
having due regard to the activity and condition of the relevant market and
general financial and economic conditions. The Members shall continue to share
profits and losses during the period of liquidation in the same manner and
proportion as though the Company had not dissolved. The Company shall engage in
no further business except as may be necessary, in the reasonable discretion of
the Managing Member, to preserve the value of the Company’s assets during the
period of dissolution and liquidation.

 

(b) Following the allocation of all Profits and Losses as provided in Article V,
the proceeds of the liquidation and any other funds of the Company shall be
distributed in the following order of priority:

 

(i) First, to set up such cash reserves which the Managing Member reasonably
deems necessary for contingent, conditional or unmatured Liabilities or future
payments described in Section 11.3(b) (which reserves when they become
unnecessary shall be distributed in accordance with the provisions of subsection
(iii), below);

 

(ii) Second, to the payment of all expenses of liquidation and discharge of all
of the Company’s debts and Liabilities to creditors (whether third parties or,
to the fullest extent permitted by law, Members), in the order of priority as
provided by Law, except any obligations to the Members in respect of their
Capital Accounts or liabilities under 18-601 or 18-604 of the Act;

 

(iii) Third, to pay the Preferred Redemption Price on each Preferred Unit; and

 

(iv) Fourth, the balance to the Common Unitholders, pro rata in proportion to
their respective ownership of Common Units.

 

(c) Except as provided in Section 11.4(a), no Member shall have any right to
demand or receive property other than cash upon dissolution and termination of
the Company.

 

(d) Upon the completion of the liquidation of the Company and the distribution
of all Company funds, the Company shall terminate and the Managing Member shall
have the authority to execute and record a certificate of cancellation of the
Company, as well as any and all other documents required to effectuate the
dissolution and termination of the Company.

 

76 

 

 

Section 11.4 Rights of Members.

 

(a) Each Member irrevocably waives any right that it may have to maintain an
action for partition with respect to the property of the Company.

 

(b) Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

 

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for the provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter, (a)
provide written notice thereof to each of the Members and to all other parties
with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

 

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

 

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

 

Article XII
GENERAL

 

Section 12.1 Amendments; Waivers.

 

(a) The terms and provisions of this Agreement may be waived, modified or
amended (including by means of merger, consolidation or other business
combination to which the Company is a party) only with both (y) the approval of
the Managing Member and (z) except for any amendment pursuant to Section 7.7,
if, at such time, Atlas beneficially owns any Units, the approval of Bernhard
Capital Partners Management LP; provided, that no waiver, modification or
amendment shall be effective until after written notice is provided to the
Members that the requisite consent has been obtained for such waiver,
modification or amendment, and, for the avoidance of doubt, any Member,
including any Member not providing written consent, shall have the right to file
a Redemption Notice prior to the effectiveness of such waiver, modification or
amendment; provided, further, that no amendment to this Agreement may:

 

(i) modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the prior written consent of
each such affected Member;

 

(ii) except as provided in the provisos in the last sentence of Section 4.3,
alter or change any rights, preferences or privileges of any Interests in a
manner that is different or prejudicial relative to any other Interests, without
the prior written approval of a majority in interest of the Members holding the
Interests affected in such a different or prejudicial manner; or

 

77 

 

 

(iii) alter or change any rights, preferences or privileges of the Preferred
Units in a manner adverse to the Preferred Unitholders, without the prior
written approval of the Preferred Required Unitholders.

 

(b) So long as the Preferred Units remain outstanding, the approval of all of
the Preferred Unitholders shall be required to amend this Agreement if such
amendment would:

 

(i) reduce the Preferred Distribution Amount or change the form or timing of
payment of distributions on the Preferred Units; or

 

(ii) defer the date from which distributions on the Preferred Units will accrue,
cancel any accrued and unpaid distributions on the Preferred Units or any
interest accrued thereon (including any Preferred Partial Period Distributions),
or change the seniority rights of the Preferred Unitholders as to the payment of
distributions, including with respect to Section 11.3 hereof, in relation to the
holders of any other class of Units; or

 

(iii) extend the dates set forth in Sections 4.8(f)(i) and (ii).

 

(c) Notwithstanding the foregoing subsection (a), but subject to the limitations
of subsection (b), the Managing Member, acting alone, may amend this Agreement,
including Exhibit A, (i) to reflect the admission of new Members, Transfers of
Interests, the issuance of additional Units or Equity Securities, as provided by
the terms of this Agreement, and, subject to Section 12.1(a), subdivisions or
combinations of Units made in compliance with Section 4.1(g) and (ii) as
necessary, and solely to the extent necessary, in the reasonable advice of legal
counsel or a qualified tax advisor (including any nationally recognized
accounting firm) to the Company, to avoid the Company being classified as a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code.

 

(d) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the Party to be bound and then only to
the specific purpose, extent and instance so provided.

 

Section 12.2 Further Assurances. Each Party agrees that it will from time to
time, upon the reasonable request of another Party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

 

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

 

Section 12.4 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

 

78 

 

 

Section 12.5 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

 

Section 12.6 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any Party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement, shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law.

 

Section 12.7 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any Action arising out of or in
connection with this Agreement. The parties hereto irrevocably waive the defense
of an inconvenient forum to the maintenance of any such Action. Each of the
parties hereto further irrevocably consents, to the fullest extent permitted by
law, to the service of process out of any of the aforementioned courts in any
such Action by the mailing of copies thereof by registered mail, postage
prepaid, to such Party at its address set forth in this Agreement, such service
of process to be effective upon acknowledgment of receipt of such registered
mail. Nothing in this Section 12.7 shall affect the right of any Party hereto to
serve legal process in any other manner permitted by law.

 

Section 12.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

 

Section 12.9 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each Party and delivered to the other Party.
Any signature hereto delivered by a Party by facsimile or other means of
electronic transmission shall be deemed an original signature hereto.

 

79 

 

 

Section 12.10 Notices. Any notice, request, demand or other communication
hereunder must be given in writing and (a) delivered in person, (b) transmitted
by facsimile, by telecommunications mechanism or electronically or (c) mailed by
certified or registered mail, postage prepaid, receipt requested as follows:

 

If to the Company or the Managing Member, addressed to it at:

 

Atlas TC Holdings LLC

13215 Bee Cave Parkway

Bldg. A, Suite 260

Austin, Texas 78738

Attention: L. Joseph Boyer

Email: joe.boyer@atlastechnical.us

 

and

 

Boxwood Merger Corp

8801 Calera Drive

Austin, Texas 78735
Attention: Steve Kadenacy
Email: sk@boxwoodmc.com

 

With copies (which shall not constitute notice) to:

 

Kirkland & Ellis, LLP
609 Main Street, Suite 4700
Houston, TX 77002

Fax: (713) 836-3601 Email: wbenitez@kirkland.com   julian.seiguer@kirkland.com
Attention: William J. Benitez, P.C.   Julian J. Seiguer, P.C.

 

80 

 

 

and

 

Winston & Strawn

200 Park Avenue

New York, New York 10166-4193 

Fax: (212) 294-5336 Email: jrubinstein@winston.com   josborn@winston.com
Attention: Joel Rubinstein   Jason Osborn

 

and

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099



Fax: (212) 728-9270 Email: wgump@willkie.com   vokasmaa@ willkie.com Attention:
William H. Gump   Viktor Okasmaa

 

or to such other address or to such other Person as either Party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or electronic mail
address so specified in (or pursuant to) this Section 12.10 and an appropriate
answerback is received or, if transmitted after 5:00 p.m. Texas time on a
Business Day in the jurisdiction to which such notice is sent or at any time on
a day that is not a Business Day in the jurisdiction to which such notice is
sent, then on the immediately following Business Day, (ii) if given by mail, on
the first Business Day in the jurisdiction to which such notice is sent
following the date three days after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (iii) if given by
any other means, on the Business Day when actually received at such address or,
if not received on a Business Day, on the Business Day immediately following
such actual receipt.

 

Section 12.11 Representation by Counsel; Interpretation. The Parties acknowledge
that each Party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

 

Section 12.12 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect; provided, that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

 

81 

 

 

Section 12.13 Expenses. Except as otherwise provided in this Agreement, each
Party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.

 

Section 12.14 Waiver of Jury Trial. EACH OF THE COMPANY, THE MEMBERS, THE
MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER, HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT
OR ACTION OF ANY MEMBER OR INDEMNITEE, IN EACH CASE, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

 

Section 12.15 No Third Party Beneficiaries. Except as expressly provided in
Sections 7.4 and 10.2, nothing in this Agreement, express or implied, is
intended to confer upon any Party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

 

Section 12.16 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement (except in the case of the immediately succeeding
sentence) or any document, agreement, or instrument delivered contemporaneously
herewith, and notwithstanding the fact that any Party may be a partnership or
limited liability company, each Party hereto, by its acceptance of the benefits
of this Agreement, covenants, agrees and acknowledges that no Persons other than
the Parties shall have any obligation hereunder and that it has no rights of
recovery hereunder against, and no recourse hereunder or under any documents,
agreements, or instruments delivered contemporaneously herewith or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith shall be had against, any former, current or future director, officer,
agent, Affiliate, manager, assignee, incorporator, controlling Person,
fiduciary, representative or employee of any Party (or any of their successor or
permitted assignees), against any former, current, or future general or limited
partner, manager, stockholder or member of any Party (or any of their successors
or permitted assignees) or any Affiliate thereof or against any former, current
or future director, officer, agent, employee, Affiliate, manager, assignee,
incorporator, controlling Person, fiduciary, representative, general or limited
partner, stockholder, manager or member of any of the foregoing, but in each
case not including the Parties (each, but excluding for the avoidance of doubt,
the Parties, a “Party Affiliate”), whether by or through attempted piercing of
the corporate veil, by or through a claim (whether in tort, contract or
otherwise) by or on behalf of such party against the Party Affiliates, by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable Law, or otherwise; it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any Party Affiliate,
as such, for any obligations of the applicable party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation. Notwithstanding the foregoing, a Party
Affiliate may have obligations under any documents, agreements or instruments
delivered contemporaneously herewith or otherwise contemplated by this Agreement
if such Party Affiliate is a party to such document, agreement, agreement or
instrument. Except to the extent otherwise expressly set forth in, and subject
in all cases to the terms and conditions of and limitations herein, this
Agreement may only be enforced against, and any claim or cause of action of any
kind based upon, arising out of, or related to this Agreement, or the
negotiation, execution or performance of this Agreement, may only be brought
against the Persons that are expressly named as parties hereto and then only
with respect to the specific obligations set forth herein with respect to such
Party. Each Party Affiliate is expressly intended as a third party beneficiary
of this Section 12.16.

 

[Signatures on Next Page]

 

82 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amended and
Restated Limited Liability Company Agreement to be executed as of the day and
year first above written.

 

  COMPANY:       ATLAS TC HOLDINGS LLC         By: /s/ Stephen M. Kadenacy  
Name:   Stephen M. Kadenacy   Title: Chief Executive Officer         MANAGING
MEMBER:       BOXWOOD MERGER CORP.         By: /s/ Stephen M. Kadenacy   Name:
Stephen M. Kadenacy   Title: Chief Executive Officer         MEMBERS:      
ATLAS TECHNICAL CONSULTANTS HOLDINGS LP         By: Atlas Technical Consultants
Holdings GP LLC   Its: General Partner         By: /s/ L. Joe Boyer   Name: L.
Joe Boyer   Title: Chief Executive Officer

 



Signature Page to Amended and Restated Limited Liability Company Agreement of
Atlas TC Holdings LLC





 

83 

 

 

  GSO COF III AIV-2 LP  

By: GSO Capital Opportunities Associates III LLC,

its general partner

        By: /s/ Marisa J. Beeney   Name:     Marisa J. Beeney   Title:
Authorized Signatory

 



Signature Page to Amended and Restated Limited Liability Company Agreement of
Atlas TC Holdings LLC

 



84 

 

 

EXHIBIT A

 

Members  Number of Shares of Class B  Common Stock Owned   Number of Common
Units Owned   Number of Preferred Units Owned  Boxwood Merger Corp.   -  
 5,827,342    -  Atlas Technical Consultants Holdings LP   23,902,889  
 23,902,889    -  GSO COF III AIV-2 LP        2,200,000    145,000 



 

Signature Page to Amended and Restated Limited Liability Company Agreement of
Atlas TC Holdings LLC

 



85 

 

 

EXHIBIT B

 

Officer Listing

 

86



 